Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT, dated as of September 18, 2019 (this “Amendment”), to the
Credit Agreement, dated as of August 30, 2016 (as amended, supplemented or
otherwise modified from time to time prior to the First Amendment Effective
Date, the “Credit Agreement” and, as amended by this Amendment, the “Amended
Credit Agreement”), among ESH Hospitality, Inc. (the “Borrower”), the other
Guarantors party thereto from time to time, and Extended Stay America, Inc., as
the lender (the “Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lender has agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, the Borrower has requested an extension to the maturity of the Initial
Loans under the Credit Agreement and to effect certain other amendments to the
Credit Agreement, on the terms set forth herein; and

WHEREAS, the Borrower and the Lender are willing to agree to this Amendment on
the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2. Amendments to Credit Agreement.

(a) Pursuant to Section 10.01 of the Credit Agreement and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the
Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto.

(b) Schedule 1.01D, Schedule 1.01F, Schedule 5.05, Schedule 5.12, Schedule
7.01(b), Schedule 7.02(f), Schedule 7.03(b), Schedule 7.08 and Schedule 7.09 to
the Credit Agreement are hereby replaced by the schedules set forth in Annex II
hereto.

(c) Except as otherwise provided herein, all other schedules and exhibits to the
Credit Agreement, in the forms thereof in effect immediately prior to the First
Amendment Effective Date, will be continued as the schedules and exhibits
attached to the Amended Credit Agreement.



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. The effectiveness of this Amendment and the
obligations of the Lender hereunder are subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Lender (the day on which such conditions are satisfied or waived is
herein referred to as the “First Amendment Effective Date”):

(a) The Lender’s receipt of the following, each of which shall be originals or
.pdf copies or other facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party each in form and substance reasonably satisfactory to the
Lender and its legal counsel:

(i) executed counterparts of this Amendment;

(ii) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment; and

(iii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower substantially in
the form delivered on the Closing Date.

(b) All fees and expenses due to the Lender required to be paid on the First
Amendment Effective Date shall have been paid.

(c) The conditions set forth in Section 4.02 of the Credit Agreement shall have
been satisfied as of the First Amendment Effective Date and the Lender shall
have received a certificate, dated the First Amendment Effective Date and signed
by a Responsible Officer of the Borrower, confirming satisfaction of the
conditions set forth in Sections 4.02(i) and 4.02(ii) of the Credit Agreement.

SECTION 4. Representations and Warranties. The Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders and the Lender
that as of the First Amendment Effective Date:

4.1. This Amendment has been duly authorized, executed and delivered by each
Loan Party that is a party hereto. This Amendment, the Amended Credit Agreement,
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party that is a party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

4.2. The execution, delivery and performance by each Loan Party of this
Amendment, and the consummation of the transactions contemplated hereby, (a) are
within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the

 

2



--------------------------------------------------------------------------------

creation of any Lien under, or require any payment to be made under (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (iii) violate any
applicable Law; except with respect to any conflict, breach, contravention or
payment (but not creation of Liens) referred to in clause (c)(ii)(x), to the
extent that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

4.3. Each of the representations and warranties of each Loan Party set forth in
Article V of the Amended Credit Agreement and each other Loan Document are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects as so qualified) on and as of the
First Amendment Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

SECTION 5. Effect of Amendment.

5.1. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lender under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower or any Guarantor to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.

5.2. On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Amended
Credit Agreement and the other Loan Documents.

SECTION 6. Acknowledgement and Consent. Each Loan Party hereby confirms that all
of its obligations, liabilities and indebtedness under the Loan Documents to
which it is a party shall remain in full force and effect on a continuous basis
regardless of the effectiveness of this Amendment.

SECTION 7. General.

7.1. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3



--------------------------------------------------------------------------------

7.2. Costs and Expenses. The Borrower agrees to pay or reimburse the Lender for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Amendment and the consummation and administration of the transactions
contemplated hereby (including all Attorney Costs of Fried, Frank, Harris,
Shriver & Jacobson LLP), in each case to the extent such payment or
reimbursement would be required by Section 10.04 of the Credit Agreement.

7.3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

7.4. Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

ESH HOSPITALITY, INC., as Borrower

By:  

/s/ Brian T. Nicholson

      Name: Brian T. Nicholson   Title:   Chief Financial Officer

SUBSIDIARY GUARANTORS: CP ESH INVESTORS, LLC EXTENDED STAY LLC ESH H PORTFOLIO
LLC ESH SPARTANBURG GROUND LESSEE LLC ESH ACQUISITIONS HOLDINGS LLC ESH
ACQUISITIONS LLC ESA ADMINISTRATOR LLC

By:  

/s/ Brian T. Nicholson

Name: Brian T. Nicholson Title:   Vice President and Treasurer

EXTENDED STAY AMERICA, INC., as Lender

By:  

/s/ Brian T. Nicholson

  Name: Brian T. Nicholson   Title:   Chief Financial Officer

[Signature Page to Amendment No. 1 (Unsecured Loan)]



--------------------------------------------------------------------------------

ANNEX I

Amended Credit Agreement

Attached hereto.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of August 30, 2016,

As amended on September 18, 2019

among

ESH HOSPITALITY, INC.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

EXTENDED STAY AMERICA, INC.,

as the Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01

   Defined Terms      1  

Section 1.02

   Other Interpretive Provisions      424  

Section 1.03

   Accounting Terms      434  

Section 1.04

   Rounding      434  

Section 1.05

   References to Agreements, Laws, Etc.      435  

Section 1.06

   Times of Day      435  

Section 1.07

   Timing of Payment or Performance      435  

Section 1.08

   FFO Builder Basket Transactions      435  

Section 1.09

   Cashless Rollovers      435  

Section 1.10

   Certain Calculations and Tests      445  

Section 1.11

   Divisions      468   ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01

   The Initial Loans      468  

Section 2.02

   Borrowings of Loans      468  

Section 2.03

   [Reserved]      478  

Section 2.04

   [Reserved]      478  

Section 2.05

   Prepayments      478  

Section 2.06

   Termination or Reduction of Commitments      4850  

Section 2.07

   Repayment of Loans      4951  

Section 2.08

   Interest      4951  

Section 2.09

   Fees      4951  

Section 2.10

   Computation of Interest and Fees      4951  

Section 2.11

   Evidence of Indebtedness      5051  

Section 2.12

   Payments Generally      5052  

Section 2.13

   [Reserved]      5152  

Section 2.14

   Incremental Credit Extensions      5152  

Section 2.15

   Refinancing Amendments      5455  

Section 2.16

   Extension of Loans      5456   ARTICLE III    TAXES, INCREASED COSTS
PROTECTION AND ILLEGALITY   

Section 3.01

   Taxes      5658  

Section 3.02

   [Reserved]      5860  

 

i



--------------------------------------------------------------------------------

Section 3.03

   [Reserved]      5860  

Section 3.04

   Increased Cost and Reduced Return; Capital Adequacy      5860  

Section 3.05

   [Reserved]      5961  

Section 3.06

   Matters Applicable to All Requests for Compensation      5961  

Section 3.07

   [Reserved]      5961  

Section 3.08

   Survival      6061   ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
  

Section 4.01

   Conditions to Initial Credit Extension      602  

Section 4.02

   Conditions to All Credit Extensions      613   ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

Section 5.01

   Existence, Qualification and Power; Compliance with Laws      624  

Section 5.02

   Authorization; No Contravention      624  

Section 5.03

   Governmental Authorization; Other Consents      634  

Section 5.04

   Binding Effect      635  

Section 5.05

   Financial Statements; No Material Adverse Effect      635  

Section 5.06

   Litigation      635  

Section 5.07

   No Default      646  

Section 5.08

   Ownership of Property; Liens; Real Property; Leases and Management Agreements
     646  

Section 5.09

   Environmental Matters      646  

Section 5.10

   Taxes      657  

Section 5.11

   ERISA Compliance      667  

Section 5.12

   Subsidiaries; Equity Interests      668  

Section 5.13

   Margin Regulations; Investment Company Act      668  

Section 5.14

   Disclosure      679  

Section 5.15

   Labor Matters      679  

Section 5.16

   Use of Proceeds      679  

Section 5.17

   Intellectual Property; Licenses, Etc.      679  

Section 5.18

   Solvency      6870  

Section 5.19

   [Reserved]      6870  

Section 5.20

   OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions      6870  
ARTICLE VI    AFFIRMATIVE COVENANTS   

Section 6.01

   Financial Statements      6971  

Section 6.02

   Certificates; Other Information      702  

Section 6.03

   Notices      714  

 

ii



--------------------------------------------------------------------------------

Section 6.04

   Payment of Obligations      724  

Section 6.05

   Preservation of Existence, Etc.      724  

Section 6.06

   Maintenance of Properties      735  

Section 6.07

   Maintenance of Insurance      735  

Section 6.08

   Compliance with Laws      735  

Section 6.09

   Books and Records      736  

Section 6.10

   Inspection Rights      746  

Section 6.11

   Additional Guarantors      746  

Section 6.12

   Compliance with Environmental Laws      757  

Section 6.13

   [Reserved]      757  

Section 6.14

   Designation of Subsidiaries      757  

Section 6.15

   Maintenance of Ratings      768  

Section 6.16

   Post-Closing Covenants      768  

Section 6.17

   Taxes      768  

Section 6.18

   Use of Proceeds      768  

Section 6.19

   Know Your Customer      769  

Section 6.20

   [Reserved]      779  

Section 6.21

   Leases      779  

Section 6.22

   Management Agreements      779  

Section 6.23

   Property      779   ARTICLE VII    NEGATIVE COVENANTS   

Section 7.01

   Liens      779  

Section 7.02

   Investments      813  

Section 7.03

   Indebtedness      846  

Section 7.04

   Fundamental Changes      8892  

Section 7.05

   Dispositions      893  

Section 7.06

   Restricted Payments      935  

Section 7.07

   Change in Nature of Business      957  

Section 7.08

   Transactions with Affiliates      957  

Section 7.09

   Burdensome Agreements      968  

Section 7.10

   Use of Proceeds      979  

Section 7.11

   [Reserved]      979  

Section 7.12

   Fiscal Year      9100  

Section 7.13

   Prepayments, Etc. of Indebtedness      9100  

Section 7.14

   Certain Amendments      9100  

Section 7.15

   Anti-Money Laundering      9101  

Section 7.16

   Permitted Activities of Specified Property Owning Entities      9102  

 

iii



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

   Events of Default      1002  

Section 8.02

   Remedies Upon Event of Default      1024  

Section 8.03

   Exclusion of Immaterial Subsidiaries      1025  

Section 8.04

   Application of Funds      1035   ARTICLE IX    [RESERVED]    ARTICLE X   
MISCELLANEOUS   

Section 10.01

   Amendments, Etc.      1035  

Section 10.02

   Notices and Other Communications; Facsimile Copies      1046  

Section 10.03

   No Waiver; Cumulative Remedies      1057  

Section 10.04

   Attorney Costs and Expenses      1057  

Section 10.05

   Indemnification by the Borrower      1068  

Section 10.06

   Payments Set Aside      1079  

Section 10.07

   Successors and Assigns      1079  

Section 10.08

   Confidentiality      10911  

Section 10.09

   Setoff      1102  

Section 10.10

   Interest Rate Limitation      1103  

Section 10.11

   Counterparts      1113  

Section 10.12

   Integration; Termination      1113  

Section 10.13

   Survival of Representations and Warranties      1113  

Section 10.14

   Severability      1114  

Section 10.15

   GOVERNING LAW      1124  

Section 10.16

   WAIVER OF RIGHT TO TRIAL BY JURY      1124  

Section 10.17

   Binding Effect      1135  

Section 10.18

   USA PATRIOT Act      1135  

Section 10.19

   No Advisory or Fiduciary Responsibility      115  

Section 10.20

   [Reserved]      3116  

Section  10.210

   [Reserved]      1146  

Section 10.21

   [Reserved]      1146  

Section 10.22

   Judgment Currency      1146   ARTICLE XI    GUARANTY   

Section 11.01

   The Guaranty      1157  

Section 11.02

   Obligations Unconditional      1157  

Section 11.03

   Reinstatement      1168  

Section 11.04

   Subrogation; Subordination      1179  

Section 11.05

   Remedies      1179  

Section 11.06

   Instrument for the Payment of Money      1179  

Section 11.07

   Continuing Guaranty      1179  

 

iv



--------------------------------------------------------------------------------

Section 11.08

   General Limitation on Guarantee Obligations      1179  

Section 11.09

   Information      11820  

Section 11.10

   Release of Guarantors      11820  

Section 11.11

   Right of Contribution      11820  

SCHEDULES

 

1.01A    Commitments 1.01B    [Reserved] 1.01C    [Reserved] 1.01D    Excluded
Subsidiaries 1.01E    Operating Leases 1.01F    Unrestricted Subsidiaries 1.01G
   Management Agreements 5.05    Certain Liabilities 5.06    Litigation 5.08   
Ownership of Property 5.09(a)    Environmental Matters 5.11(a)    ERISA
Compliance 5.12    Subsidiaries and Other Equity Investments 6.16   
Post-Closing Covenants 7.01(b)    Existing Liens 7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness 7.08    Transactions with Affiliates 7.09   
Certain Contractual Obligations 10.02    Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A    Committed Loan Notice B    Note C-1    Compliance Certificate C-2   
Solvency Certificate

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of August 30, 2016, among ESH
HOSPITALITY INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto from time to time and EXTENDED STAY AMERICA, INC., a Delaware
corporation, as the lender (the “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Lender extend credit to the Borrower in the
form of the Initial Loans on the Closing Date in an initial aggregate principal
amount of $75,000,000.

The proceeds of the Initial Loans will be used by the Borrower to directly or
indirectly consummate the Refinancing, pay the Transaction Expenses and for
general corporate purposes.

The Lender has indicated its willingness to lend on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2015 Senior Notes” means the original $500.0 million aggregate principal amount
of the 5.25% senior unsecured notes due 2025 (the “5.25% 2025 Notes”) issued
pursuant to the 2015 Senior Notes Indenture.

“2015 Senior Notes Indenture” means the indenture, dated as of May 25, 2015,
among ESH Hospitality, Inc., as the issuer, the guarantors named therein and
Deutsche Bank Trust Company Americas, as the trustee.

“2015 Senior Notes Issue Date” means May 15, 2015.

“2016 Senior Notes” means the additional $800.0 million aggregate principal
amount of the 5.25% 2025 Notes issued pursuant to the 2016 Senior Notes
Indenture.

“2016 Senior Notes Indenture” means the 2015 Senior Notes Indenture, as
supplemented by the first supplemental indenture, dated as of March 18, 2016,
among ESH Hospitality, Inc., as the issuer, the guarantors named therein and
Deutsche Bank Trust Company Americas, as the trustee.



--------------------------------------------------------------------------------

“2016 Credit Agreement” means this Agreement, as amended and in effect prior to
the date hereof.

“2016 Transaction Expenses” means the “Transaction Expenses”, as defined in the
2016 Credit Agreement.

“2016 Transactions” means the “Transactions” as defined in the 2016 Credit
Agreement.

“2019 Senior Notes” means the 4.625% senior unsecured notes due 2027 issued
pursuant to the 2019 Senior Notes Indenture.

“2019 Senior Notes Indenture” means the indenture, dated as of September 18,
2019, among ESH Hospitality, Inc., as the issuer, the guarantors named therein
and Deutsche Bank Trust Company Americas, as the trustee.

“2019 Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the 2019 Transactions,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“2019 Transactions” means (i) the effecting of certain amendments to this
Agreement, (ii) the effecting of certain amendments to and refinancing of the
Parent Credit Agreement and the Senior REIT Credit Agreement and (iii) the
payment of 2019 Transaction Expenses.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means a percentage per annum equal to 5.00%.

“Asset Acquisition” means:

(1) an investment by the Borrower or any of the Restricted Subsidiaries in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
or shall be merged, amalgamated or consolidated with and into the Borrower or
any of the Restricted Subsidiaries; provided, however, that such Person’s
primary business is related, ancillary, incidental or complementary to the
businesses of the Borrower or any of the Restricted Subsidiaries on the date of
such investment; or

 

2



--------------------------------------------------------------------------------

(2) an acquisition by the Borrower or any of the Restricted Subsidiaries from
any other Person of assets or one or more properties of such Person; provided,
however, that the assets and properties acquired are related, ancillary,
incidental or complementary to the businesses of the Borrower or any of the
Restricted Subsidiaries on the date of such acquisition and otherwise permitted
under this Agreement.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of the Restricted Subsidiaries, other than to the Borrower or a Restricted
Subsidiary, of:

(1) all or substantially all of the Equity Interests of such Restricted
Subsidiary, whether in a single transaction or a series of transactions; or

(2) all or substantially all of the assets that constitute a division or line of
business, or one or more properties, of the Borrower or any of the Restricted
Subsidiaries, whether in a single transaction or a series of transactions.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower and its Subsidiaries and Parent and its Subsidiaries as of each of
December 31, 2015, 2014 and 20138 and related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries and
Parent and its Subsidiaries for the fiscal yearsyear ended December 31, 2015,
2014 and 20138.

“Award” means any compensation paid by any Governmental Authority in connection
with a Casualty Event or condemnation in respect of all or any part of any
Property.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Attributable Proceeds” means the Net Cash Proceeds received by the
Borrower from the public or private offering of its Equity Interests, which may
include the Net Cash Proceeds from offerings of Equity Interests of the Borrower
paired with Equity Interests of Parent, provided that the Net Cash Proceeds to
the Borrower in the offering of paired shares shall be determined by the
Borrower in good faith and shall include the Net Cash Proceeds from the sale of
Class A common stock by the Borrower to Parent if such shares are purchased with
the proceeds attributable to Parent from the sale of the paired shares.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class made by the Lender pursuant to Section 2.01.

“BREP” means, collectively, Blackstone Real Estate Partners VI L.P., Blackstone
Real Estate Partners (AIV) VI L.P., Blackstone Real Estate Partners VI.TE.1
L.P., Blackstone Real Estate Partners VI.TE.2 L.P., Blackstone Real Estate
Partners VI.F L.P. and Blackstone Real Estate Holdings VI L.P., each a Delaware
limited partnership, and their respective Controlled Investment Affiliates.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender is located.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
its Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and its Restricted Subsidiaries.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the Borrower or its Restricted Subsidiaries
either existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
the Borrower as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Net Operating Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by the Borrower or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar equivalent as of the date of determination) in the
case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) hereof entered into with any financial institution
or recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

 

5



--------------------------------------------------------------------------------

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than that set forth in clause (1) above;
provided that such amounts are converted into the currency listed in clause
(1) as promptly as practicable and in any event within 10 Business Days
following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Centerbridge” means Centerbridge Capital Partners, L.P., a Delaware limited
partnership, and its Controlled Investment Affiliates.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

 

6



--------------------------------------------------------------------------------

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the ClosingFirst Amendment Effective Date), other
than any combination of the Parent, the Investors or any “group” including any
Permitted Holders, shall have acquired beneficial ownership of 35% or more on a
fully diluted basis of the voting interest in Borrower’s Equity Interests and
the Permitted Holders shall own, directly or indirectly, less than such person
or “group” on a fully diluted basis of the voting interest in Borrower’s Equity
Interests;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Class” (a) when used with respect to the Lender, refers to whether the Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments Initial Commitments, Incremental Commitments or Refinancing
Commitments of a given Refinancing Series and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Initial Loans, Incremental Loans, Refinancing Loans of a given
Refinancing Series or Extended Loans of a given Extension Series, Initial
Commitments, Incremental Commitments or Refinancing Commitments (and in each
case, the Loans made pursuant to such Commitments) that have different terms or
conditions shall be construed to be in different Classes. Commitments (and, in
each case, the Loans made pursuant to such Commitments) that have the same terms
and conditions shall be construed to be in the same Class. There shall be no
more than an aggregate of five Classes of term loan facilities under this
Agreement.

“Closing Date” means August 30, 2016, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means, as to the Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by the Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to (i) an Incremental
Amendment, (ii) a Refinancing Amendment or (iii) an Extension.

 

7



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of a Borrowing, which, if in writing,
shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1.

“Consolidated EBITDA” means, for any period, the aggregate net income (or loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP, increased by, to the
extent such amount was deducted in calculating such net income (without
duplication):

(1) net income from discontinued operations;

(2) provision for income taxes, including, without limitation, state, provincial
or territorial, franchise and similar taxes and foreign withholding taxes;

(3) the income or expense attributable to transactions involving derivative
instruments that do not qualify for hedge accounting in accordance with GAAP;

(4) net amount of extraordinary items or non-recurring items, as may be
determined by the Borrower in good faith;

(5) loss from unconsolidated entities;

(6) interest expense, net;

(7) depreciation and amortization;

(8) equity-based compensation expense;

(9) 2016 Transaction Expenses and 2019 Transaction Expenses in connection with
the 2016 Transactions and the 2019 Transactions;

(10) impairment charges;

(11) all other non-cash items reducing net income (other than accruals or
reserves for items that will require cash payments in future periods), including
asset write-offs and write-down related to intangible assets (including
goodwill) and long lives assets pursuant to GAAP; and

(12) any (gain) or loss, together with any related provision for taxes on such
(gain) or loss, realized in connection with: (a) any disposition of assets by
the Borrower or any Restricted Subsidiary outside the ordinary course of
business; or (b) the disposition of any securities by the Borrower or any
Restricted Subsidiary or the extinguishment of any Indebtedness of the Borrower
or a Restricted Subsidiary.

 

8



--------------------------------------------------------------------------------

In addition, Consolidated EBITDA shall exclude the impact of all currency
translation gains or losses related to non-operating currency transactions.

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, less the aggregate amount of interest income for such period,
in respect of Indebtedness of the Borrower and its Restricted Subsidiaries
during such period, all as determined on a consolidated basis in conformity with
GAAP including (without duplication):

(1) the interest portion of any deferred payment obligations;

(2) all commissions, discounts and other fees and expenses owed with respect to
letters of credit and bankers’ acceptance financing;

(3) the net cash costs associated with Swap Contracts and Indebtedness that is
Guaranteed or secured by assets of the Borrower or any Restricted Subsidiary;
and

(4) all but the principal component of rentals in respect of Capitalized Lease
Obligations paid, accrued or scheduled to be paid or to be accrued by the
Borrower and its Restricted Subsidiaries;

excluding, to the extent included in interest expense above, (i) accretion of
accrual of discounted liabilities not constituting Indebtedness, (ii) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with any acquisition,
(iii) amortization of debt discount, amortization of deferred financing charges
and debt issuance costs, commissions, fees and expenses and any amortization
thereof, (iv) any expensing of bridge, commitment or other financing fees or
(v) non-cash costs associated with Swap Contracts or attributable to
mark-to-market valuation of derivative instruments pursuant to GAAP.

“Consolidated Senior Debt” means as of any date, Consolidated Total Debt that
(x) is Secured Indebtedness or (y) was incurred by any Subsidiary of the
Borrower.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness (other than (x) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements or (y) the liquidation
value of all redeemable preferred Equity Interests of such Person) of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP; provided that Consolidated Total Debt shall not include
(i) Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three Business Days after such amount is drawn and (ii) Indebtedness of
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Total Debt.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt, minus the aggregate amount of all cash and Cash
Equivalents on the balance sheet of the Borrower and its Restricted Subsidiaries
as of such date.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making, or otherwise having as its
primary activity holding or exercising Control over, equity or debt investments
in one or more companies.

“Credit Agreement Refinancing Indebtedness” means Permitted Unsecured
Refinancing Debt or other unsecured Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that in each case (i) other than
customary “bridge” facilities which by their terms will be converted into a
facility that has, or extended such that they have, a maturity date later than
the Latest Maturity Date of all Classes of Commitments and Loans then in effect
and Indebtedness in an aggregate principal amount not in excess of the Inside
Maturity Basket, such Indebtedness has a maturity no earlier than, and a
Weighted Average Life to Maturity equal to or greater than, the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated
therewith, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (i) above and with respect to pricing, premiums,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Refinanced
Debt being refinanced (except for (x) covenants or other provisions applicable
only to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness and (y) any Previously Absent Financial Maintenance Covenant, in
which case the Lender shall be given prompt written notice of such Previously
Absent Financial Maintenance Covenant and the Loan Documents shall be
automatically and without further action deemed modified on or prior to the date
of incurrence of the Credit Agreement Refinancing Indebtedness to include such
Previously Absent Financial Maintenance Covenant for the benefit of the Loans,
it being understood that upon the amendment of the Loan Documents to include any
such Previously Absent Financial Maintenance Covenant, any subsequent amendment,
modification or waiver to the Loan Documents as it pertains to such Previously
Absent Financial Maintenance Covenant shall only be made pursuant to
Section 10.01); provided that, at the option of the Borrower, a certificate of a
Responsible Officer delivered to the Lender at least five Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that

 

10



--------------------------------------------------------------------------------

such terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Lender notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a description of the basis
upon which it disagrees) and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means a Borrowing.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the rate that would otherwise be
applicable to the principal amount of the Loans or other amounts pursuant to
Section 2.08 plus 2.0%.

“Discharge of Obligations” means termination of the Commitments and payment in
full in cash in immediately available funds of all Obligations (other than
contingent indemnification obligations not yet accrued and payable).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith: provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by the Borrower of any of its Equity Interests to
another person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payments of dividends in cash or (d) is or
becomes

 

11



--------------------------------------------------------------------------------

convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date at the time of issuance of
such Equity Interests; provided that, if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Parent (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the Laws of the United States, any state thereof or the District of Columbia.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees and OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to the lenders making such Loans, but excluding arrangement
fees, structuring fees, commitment fees, underwriting fees or other similar fees
(regardless of whether paid in whole or in part to any or all lenders) in
connection with the commitment or syndication of such Indebtedness.

“Eligible Assignee” means an any Person (other than a natural person).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is insolvent; (d) the
filing by the PBGC of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate; (i) a determination that any Pension Plan is
in “at-risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (j) a determination that any Multiemployer Plan is in
endangered or critical status (within the meaning of Section 432 of the Code or
Section 305 of ERISA) or (k) the occurrence of a non-exempt “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) in connection with a Plan, which could reasonably be expected to
result in the incurrence of any material liability by a Loan Party or any
Restricted Subsidiary under Title I of ERISA, or the imposition on a Loan Party
or any Restricted Subsidiary Subsidiaries of any excise tax under Section 4975
of the Code.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital;

 

13



--------------------------------------------------------------------------------

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Parent (or any direct
or indirect parent of the Borrower);

in each case, to the extent designated as Excluded Contributions by the Borrower
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Immaterial Subsidiary,
(c) any Subsidiary that is prohibited by applicable Law or Contractual
Obligations (including, in the case of Contractual Obligations constituting
Indebtedness existing on the ClosingFirst Amendment Effective Date, pursuant to
any documentation with respect to any Permitted Refinancing thereof) existing on
the ClosingFirst Amendment Effective Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization (unless such consent, approval, license or
authorization has been obtained), (d) any other Subsidiary with respect to
which, in the reasonable judgment of the Lender, in consultation with the
Borrower, the burden or cost or other consequences (including any material
adverse tax consequences) of providing a Guarantee shall be excessive in view of
the benefits to be obtained by the Lender therefrom, (e) any direct or indirect
Foreign Subsidiary of the Borrower, (f) any not-for-profit Subsidiaries, (g) any
Unrestricted Subsidiaries, (h) any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist, directly or indirectly, of the
Equity Interests and/or Indebtedness of one or more Foreign Subsidiaries that
are “controlled foreign corporations” within the meaning of Section 957 of the
Code, (i) any Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary or of a Domestic Subsidiary described in clause (h) above
and, (j) any captive insurance subsidiaries and (k) any Specified Property
Owning Entities. The Excluded Subsidiaries as of the ClosingFirst Amendment
Effective Date are listed on Schedule 1.01D.

“Existing Corp Credit Facility” means the Credit Agreement dated as of
November 18, 2013, as amended, among Parent, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

“Existing Loan Tranche” has the meaning set forth in Section 2.16(a).

“Existing REIT Revolving Credit Facility” means the Credit Agreement dated as of
November 18, 2013, as amended, among the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

14



--------------------------------------------------------------------------------

“Extended Loans” has the meaning set forth in Section 2.16(a).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Request” means any Loan Extension Request.

“Extension Series” means any Loan Extension Series.

“Facility” means the Initial Loans, a given Class of Incremental Loans, a given
Refinancing Series of Refinancing Loans or a given Extension Series of Extended
Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the ClosingFirst Amendment Effective Date (and any amended
or successor version thereof that is substantively comparable and not materially
more onerous to comply with), any current or future United States Department of
the Treasury regulations or other official administrative guidance promulgated
thereunder and any intergovernmental agreements entered into in connection with
the implementation thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that to the extent that the interest rate determined
by the foregoing provision of this definition is negative, such interest rate
shall be deemed to be 0.00%; provided further that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published for any day
that is a Business Day, the average of the quotations for the day for such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by it.

“FFO Builder Basket” means the sum of (without duplication):

(1) 95% of the aggregate amount of the Funds From Operations (or, if the Funds
From Operations is a loss, minus 100% of the amount of such loss) accrued on a
cumulative basis during the period (taken as one accounting period) beginning on
January 1, 2015 and ending on the last day of the last fiscal quarter preceding
the Transaction Date for which reports have been filed with the SEC or provided
to the Lender pursuant to Section 6.01, plus

(2) 100% of the sum of (A) the aggregate of the Borrower Attributable Proceeds
after the 2015 Senior Notes Issue Date from the issuance and sale of the
Borrower’s Equity Interests or any options, warrants or other rights to acquire
Equity Interests of the Borrower and (B) the aggregate Net Cash Proceeds or the
fair market value of other property received from the issuance or sale of
convertible or exchangeable

 

15



--------------------------------------------------------------------------------

indebtedness of the Borrower upon conversion or exchange of such Indebtedness
into Equity Interests and (C) contributions to the equity capital of the
Borrower by any Person other than a Restricted Subsidiary, exclusive of (i) any
Disqualified Equity Interests, (ii) any options, warrants or other rights that
are redeemable at the option of the holder for cash or Indebtedness, or are
required to be redeemed, prior to the stated maturity of the 2015 Senior Notes
or (iii) issuances and sales to Parent, other than the Borrower Attributable
Proceeds from the sale of paired shares in an offering of Equity Interests, plus

(3) an amount equal to the net reduction in Investments made pursuant to
Section 7.02(u) in any Person after the 2015 Senior Notes Issue Date resulting
from payments of interest on Indebtedness, dividends, repayments of loans or
advances, or other transfers of assets, in each case to the Borrower or any of
the Restricted Subsidiaries or from the Net Cash Proceeds from the sale of any
such Investment (except, in each case, to the extent any such payment or
proceeds are included in the calculation of Funds From Operations) or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments”, set forth in the
New2015 Senior Notes Indenture as of the date hereof) not to exceed, in each
case, the amount of Investments previously made by the Borrower and the
Restricted Subsidiaries in such Person or Unrestricted Subsidiary pursuant to
Section 7.02(u), plus

(4) the fair market value of non-cash tangible assets or Equity Interests
acquired in exchange for an issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, in each case, on or subsequent
to January 1, 2015, plus

(5) without duplication, in the event the Borrower or any Restricted Subsidiary
makes any Investment in a Person that, as a result of or in connection with such
Investment, becomes a Restricted Subsidiary, an amount not to exceed the amount
of Investments previously made by the Borrower and the Restricted Subsidiaries
in such Person pursuant to Section 7.02(u), minus

(6) any amount of the FFO Builder Basket used to make Investments pursuant to
Section 7.02(u) after the Closing Date and prior to such time, minus

(7) any amount of the FFO Builder Basket used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time, minus

(8) any amount of the FFO Builder Basket used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a)(iv) after the
Closing Date and prior to such time.

“First Amendment” means the First Amendment to this Agreement, dated as of the
First Amendment Effective Date.

“First Amendment Effective Date” means September 18, 2019.

 

16



--------------------------------------------------------------------------------

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by a Loan Party or any Restricted
Subsidiary under applicable Law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable Law and that could reasonably be
expected to result in the incurrence of any liability by a Loan Party or any
Restricted Subsidiary, or the imposition on a Loan Party or any Restricted
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable Law.

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funds From Operations” for any period means the consolidated net income
attributable to the Borrower and the Restricted Subsidiaries for such period
determined in conformity with GAAP, plus depreciation and amortization
(excluding amortization of deferred financing costs and debt discounts) and
impairment losses.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
ClosingFirst Amendment Effective Date in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith,
(ii) GAAP shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC Topic 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value,” as defined therein, and Indebtedness
shall be measured at the aggregate principal amount thereof,

 

17



--------------------------------------------------------------------------------

and (iii) the accounting for operating leases and capital leases under GAAP as
in effect on the date hereofClosing Date (including, without limitation,
Accounting Standards Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capitalized Leases and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Gross Income from Operations” means the sum of (i) rent payments made under the
Operating Leases received by or on behalf of Borrower or any Restricted
Subsidiary of Borrower and (ii) that portion of the Gross Income from Property
Operations received by or on behalf of Borrower or any Restricted Subsidiary of
Borrower.

“Gross Income from Property Operations” means, without duplication, all income
and proceeds (whether in cash or on credit, and computed on an accrual basis)
received by the Borrower, any of the Restricted Subsidiaries or by the Manager
on behalf of the Borrower and the Restricted Subsidiaries, for the use,
occupancy or enjoyment, or license to use, occupy or enjoy the Properties, or
any part thereof, or received by the Borrower, any of the Restricted
Subsidiaries or by Manager on behalf of the Borrower or any of the Restricted
Subsidiaries for the sale of any goods, services or other items sold on or
provided from the Properties in the ordinary course of the operation of the
Properties, including, without limitation: (a) all income and proceeds received
from rental of rooms, Leases and commercial space, meeting, conference and/or
banquet space within the Properties, if any, including parking revenue; (b) all
income and proceeds received from food and beverage operations and from catering
services conducted from the Properties, if any, even though rendered outside of
the Properties; (c) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (d) all Awards for temporary
use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Properties); (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Income
from Property Operations” if received in the ordinary course of the operation of
the Properties (after deducting therefrom all necessary costs and expenses
incurred in the adjustment or collection thereof); (f) interest on credit
accounts, rent concessions or credits, and other required pass-throughs; and
(g) all other income from operation of the Properties, including, without
limitation, laundry and vending income; but excluding, (1) gross receipts
received by lessees (other than Operating Lessee), licensees or concessionaires
of the Properties; (2) consideration received at the Properties for hotel
accommodations, goods and services to be provided at other hotels not
constituting directly or indirectly, a portion of the Properties, although
arranged by, for or on behalf of the Borrower or any of the Restricted
Subsidiaries or the Manager; (3) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of operation of the Properties; (4) Hotel Taxes; (5) Awards (except to the
extent provided in clause (d) above); (6) refunds of amounts not included in
Property Operating Expenses at any time and uncollectible accounts;
(7) gratuities collected by the employees at the Properties; (8) the proceeds of
any permitted financing; (9) other income

 

18



--------------------------------------------------------------------------------

or proceeds resulting other than from the use or occupancy of the Properties, or
any part thereof, or other than from the sale of goods, services or other items
sold on or provided from the Properties in the ordinary course of business;
(10) any credits or refunds made to customers, guests or patrons in the form of
allowances or adjustments to previously recorded revenues; (11) rent payments
made and received under the Operating Leases; and (12) proceeds from the sale of
any of the Properties, including Net Proceeds from Dispositions.

“Ground Leases” means each of

(1) with respect to the Property located at 8 East Swedesford Road in Malvern,
Pennsylvania, that certain Ground Lease by and between Morelli Enterprises, LP
and Boulevard Motel Corp. as ground lessee, dated May 14, 1997, as amended by
the Amendment to Ground Lease dated May 14, 1997, the Second Amendment to Ground
Lease dated September 29, 1997, the Third Amendment to Purchase Agreement dated
November 10, 1997 and the Fourth Amendment of Ground Lease dated as of
August 29, 2003, of which a certain Short Form Memorandum, dated January 10,
2001, was recorded in the Recorder’s Office of Chester County, Pennsylvania on
February 12, 2001, in Book 4895 Page 1908, and that certain Amended Short Form
of Memorandum of Lease dated as of June 16, 2003, recorded in the Recorder’s
Office of Chester County, Pennsylvania, as assigned from Boulevard Motel Corp.
to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of
June 17, 2003, and as modified by that certain Estoppel Certificate given by
Ground Lessor to BRE/Homestead Portfolio L.L.C. dated as of July 20, 2005;

(2) with respect to the Property located at One Plaza Drive in Secaucus, New
Jersey, that certain Ground Lease by and between Meadow Park Associates and
Boulevard Motel Corp. dated March 9, 1998, as amended by that certain First
Amendment of Lease dated as of May 8, 1998, of which a certain Memorandum of
Lease was recorded in the Recorder’s Office of Hudson County, New Jersey on
November 9, 2000, in Deed Book 5711 Page 295, as assigned from Boulevard Motel
Corp. to BRE/Homestead Portfolio L.L.C. (n/k/a ESH/Homestead Portfolio L.L.C.)
pursuant to that certain Assignment and Assumption of Lease, dated as of
June 16, 2003, as consented to by Meadow Park Associates;

(3) with respect to the Property located at 3045 South Maryland Parkway in Las
Vegas, Nevada, that certain Ground Lease Agreement by and between Homestead
Village Incorporated and PH Homestead LLC, as successor in interest to Paradise
Homes, dated June 23, 1997, of which a certain Memorandum of Lease, dated
June 23, 1997, was recorded in the Official Records of Clark County, Nevada on
June 23, 1997, in Book 970623, Instrument Number 01580, as assigned by Homestead
Village Incorporated to ESH/HV Properties L.L.C. pursuant to that certain
Assignment and Assumption of Lease dated November 20, 2001, recorded in the
Official Records of Clark County, Nevada on December 4, 2001, in Book 20011204,
Instrument Number 01940;

 

19



--------------------------------------------------------------------------------

(4) with respect to the Property located at 45 Glimcher Realty Way in Elizabeth,
New Jersey, that certain Master Lease dated December 5, 1997, by and between
Elizabeth Metromall Urban Renewal, Inc. and Elizabeth Metromall LLC, a Delaware
limited liability company (“Master Tenant”), as ground lessee, recorded in the
Office of the County Clerk of Union County, New Jersey, in Book 4604 page 148,
as amended and restated by that certain Amended and Restated Master Lease by and
between Elizabeth Metromall Urban Renewal, Inc. and Master Tenant, dated June 4,
1998, recorded in the Office of the County Clerk of Union County, New Jersey, in
Book 4674 page 183, as amended by First Amendment to the Amended and Restated
Master Lease dated December 8, 2000, as partially assigned by that certain
Partial Assignment of Amended and Restated Lease dated June 4, 1998, from Master
Tenant to Jersey Gardens Center LLC, a Delaware limited liability company
(“Jersey Gardens”), recorded in the Office of the County Clerk of Union County,
New Jersey, in Book 4674 page 212 and rerecorded in the same Office in Book 4679
page 137, a portion of such partial assignment further assigned by that certain
Assignment of Partial Leasehold under Amended and Restated Master Lease dated
December 8, 2000, from Jersey Gardens to ESA 2653, Inc., a New Jersey
corporation, recorded in the Office of the County Clerk of Union County, New
Jersey, in Book 5076 page 285 and as assigned to BRE/ESA Properties L.L.C.
pursuant to that certain Assignment of Ground Lease dated as of May 11, 2004, as
further assigned to BRE/ESA P Portfolio L.L.C. pursuant to that certain Ground
Lease Assignment dated as of July 11, 2005;

(5) with respect to the Property located at 2504 North Carolina Highway 54 in
Durham, North CarolinaTanger Outlets Savannah, in Pooler, Chatham County,
Georgia, that certain Prepaid Ground LeaseSublease Agreement by and between
Claude A. Adams III and Studio Plus Properties, Inc., as ground lessee, dated
August 28, 1995, as assigned to BRE/ESA TX Properties L.P. pursuant to that
certain Ground Lease AssignmentPooler Land Partners, LLC, as landlord, and ESA P
Portfolio L.L.C., as tenant, dated as of May 1September 21, 200418; and

(6) such other ground leases entered into by the Borrower or any Restricted
Subsidiary from time to time.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of

 

20



--------------------------------------------------------------------------------

such Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the ClosingFirst Amendment Effective Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantee Requirement” means, at any time, the requirement that, after the
Closing Date, each Restricted Subsidiary of the Borrower that is not then a
Guarantor and not an Excluded Subsidiary shall become a Guarantor and party to
this Agreement pursuant to a joinder agreement in accordance with Sections 6.11;
provided that, notwithstanding the foregoing provisions, any Restricted
Subsidiary of the Borrower that Guarantees (other than Guarantees by a Foreign
Subsidiary of Indebtedness of another Foreign Subsidiary) any Indebtedness for
borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of $100,000,000 or any Junior Financing or any
Permitted Refinancing of any of the foregoing shall be a Guarantor hereunder for
so long as it Guarantees such Indebtedness.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) the wholly owned Domestic Subsidiaries of
the Borrower (other than any Excluded Subsidiary) and (ii) those wholly owned
Domestic Subsidiaries that issue a Guaranty of the Obligations after the Closing
Date pursuant to Section 6.11 or otherwise, at the option of the Borrower,
issues a Guaranty of the Obligations after the Closing Date; provided that,
notwithstanding the foregoing clause (i), the Borrower may in its sole
discretion designate any Excluded Subsidiary as a Guarantor and comply with the
provisions of Section 6.11 with respect to such Excluded Subsidiary.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Hotel Taxes” means federal, provincial, state and municipal excise, occupancy
sales and use taxes collected by or on behalf of the Borrower or any of the
Restricted Subsidiaries directly from patrons or guests of the Properties as
part of or based on the sales price of any goods, services or other items, such
as gross receipts, room, admission, cabaret or equivalent taxes and required to
be paid to a Governmental Authority.

 

21



--------------------------------------------------------------------------------

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Loan-to-Value Ratio” means, with respect to any Test Period and any
specific Measurement, the percentage determined by the ratio of (a) such
Measurement as of the last day of such Test Period to (b) the quotient of
(i) the Net Operating Income for such Test Period divided by (ii) 0.0925. In
making the foregoing calculations, the adjustments set forth in clauses
(1) through (6) of the second paragraph of the definition of the Interest
Coverage Ratio shall also apply.

“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness,
including the incurrence or assumption of acquired Indebtedness; provided,
however, that neither the accrual of interest, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, nor the
accretion of original issue discount shall be considered an Incurrence of
Indebtedness.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guarantees, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

 

22



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the Borrower appearing upon the balance sheet of the Borrower
solely by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the Borrower and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business, and (C) exclude obligations under or in respect of operating
leases or sale-lease back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

“Indemnified Taxes” means, with respect to the Lender, all Taxes other than
(i) Taxes imposed on or measured by its net income, however denominated, and
franchise (and similar) Taxes imposed in lieu of net income Taxes by a
jurisdiction (A) as a result of such recipient being organized in or having its
principal office (or, in the case of the Lender, its applicable Lending Office)
in such jurisdiction (or any political subdivision thereof), or (B) as a result
of any other connection between the Lender and such jurisdiction other than any
connections arising from executing, delivering, being a party to, engaging in
any transactions pursuant to, performing its obligations under, receiving
payments under, or enforcing, any Loan Document, (ii) Taxes attributable to the
failure by the Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iii) any branch profits Taxes imposed by the
United States or any

 

23



--------------------------------------------------------------------------------

similar Tax, imposed by any jurisdiction described in clause (i) above, (iv) in
the case of the Lender, any U.S. federal withholding Tax that is in effect on
the date the Lender becomes a party to this Agreement, or designates a new
Lending Office, except to the extent the Lender (or its assignor, if any) was
entitled immediately prior to the time of designation of a new Lending Office
(or assignment) to receive additional amounts with respect to such withholding
Tax pursuant to Section 3.01, (v) any withholding Taxes imposed under FATCA, and
(vi) any U.S. federal backup withholding imposed as a result of a failure by the
Lender to deliver the form described in Section 3.01(d)(i).

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Commitment” means, as to the Lender, its obligation to make an Initial
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite the Lender’s name in Schedule 1.01A under
the caption “Initial Commitment”, as such amount may be adjusted from time to
time in accordance with this Agreement (including Section 2.14). The initial
aggregate amount of the Initial Commitments is $75,000,000.

“Initial Loans” means the term loans made by the Lender on the Closing Date to
the Borrower pursuant to Section 2.01(a).

“Inside Maturity Basket” means Indebtedness in an aggregate principal amount not
to exceed $400,000,000 at any time outstanding, as designated by the Borrower
from time to time.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I to the Senior REIT Credit Agreement.

“Interest Coverage Ratio” means, on any Transaction Date, the ratio of:

(a) the aggregate amount of Consolidated EBITDA for the then applicable Test
Period to

(b) the aggregate Consolidated Interest Expense during such Test Period.

In making the foregoing calculation (and without duplication),

(1) pro forma effect shall be given to any Indebtedness Incurred or repaid
during the period (“Reference Period”) commencing on the first day of the Test
Period and ending on the Transaction Date (other than Indebtedness Incurred or
repaid under a revolving credit or similar arrangement), in each case as if such
Indebtedness had been Incurred or repaid on the first day of such Reference
Period;

(2) Consolidated Interest Expense attributable to interest on any Indebtedness
(whether existing or being Incurred) computed on a pro forma basis and bearing a
floating interest rate shall be computed as if the rate in effect on the
Transaction Date (taking into account any Swap Contract applicable to such
Indebtedness if such Swap Contract has a remaining term in excess of 12 months
or, if shorter, at least equal to the remaining term of such Indebtedness) had
been the applicable rate for the entire period;

 

24



--------------------------------------------------------------------------------

(3) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
Asset Disposition and any Indebtedness Incurred or repaid in connection with any
such Asset Acquisitions or Asset Dispositions and (ii) the Consolidated EBITDA
and Net Operating Income of any such assets acquired or disposed of) that occur
during such Reference Period or subsequent to the end of the related Test Period
as if they had occurred and such proceeds had been applied on the first day of
such Reference Period and after giving effect to Pro Forma Cost Savings;

(4) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to (i) the application of proceeds of any
asset disposition and any Indebtedness Incurred or repaid in connection with any
such asset acquisitions or asset dispositions, (ii) expense and cost reductions
calculated on a basis consistent with Regulation S-X under the Securities
Exchange Act of 1934, as amended, or any successor statute or statutes thereto,
(iii) Pro Forma Cost Savings and (iv) the Consolidated EBITDA and Net Operating
Income of any such assets acquired or disposed of) that have been made by any
Person that is or has become a Restricted Subsidiary or has been merged with or
into the Borrower or any of its Restricted Subsidiaries during such Reference
Period or subsequent to the end of the related Test Period and that would have
constituted asset dispositions or asset acquisitions during such Reference
Period or subsequent to the end of the related Test Period had such transactions
occurred when such Person was a Restricted Subsidiary as if such asset
dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions
and had occurred on the first day of such Reference Period;

(5) the Consolidated Interest Expense attributable to discontinued operations,
as determined in accordance with GAAP, shall be excluded, but only to the extent
that the obligations giving rise to such Consolidated Interest Expense will not
be obligations of the specified Person or any of its Restricted Subsidiaries
following the Transaction Date; and

(6) interest on Indebtedness that may optionally be determined at an interest
rate based on a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if not, then based upon such operational rate chosen as the
Borrower may designate. Interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based on the average
daily balance of such Indebtedness during the applicable period except as set
forth in clause (1) of this definition. Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Responsible Officer to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP;

 

25



--------------------------------------------------------------------------------

provided, however, that to the extent that clause (3) or (4) of this paragraph
requires that pro forma effect be given to an Asset Acquisition or Asset
Disposition, as the case may be, such pro forma calculation shall be based upon
the four full fiscal quarters immediately preceding the Transaction Date of the
Person, or division or line of business, or one or more properties, of the
Person that is acquired or disposed of to the extent that such financial
information is available or otherwise a reasonable estimate thereof is
available.

“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the Borrower and
its Restricted Subsidiaries, Intercompany loans, advances, or Indebtedness,
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investors” means, individually or collectively, as the context may require,
Centerbridge, Paulson and BREP.

“IP Rights” has the meaning set forth in Section 5.17.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Loan, any Refinancing Commitment, any
Extended Loan, in each case as extended in accordance with this Agreement from
time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“Lease” means with the exception of (a) any occupancy agreement with hotel
guests at any Property, or (b) gas, oil or mineral rights leases with respect to
any Property provided such lease does not have a material adverse effect on the
business operations or value of the applicable Property, any lease, sublease or
subsublease, letting, license, concession or other agreement

 

26



--------------------------------------------------------------------------------

(whether written or oral and whether now or hereafter in effect), including,
without limitation, the Operating Leases, pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in any Property, and every modification, amendment or other
agreement relating to such lease, sublease, subsublease, or other agreement
entered into in connection with such lease, sublease, subsublease, or other
agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes the Lender’s successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender.”

“Lender-Related Persons” means the Lender, together with its Affiliates, and the
officers, directors, employees, partners, agents, advisors, attorneys-in-fact
and other representatives of such Persons and Affiliates.

“Lending Office” means the office or offices of the Lender as identified to the
Borrower from time to time.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit in Dollars by a Lender to the Borrower under
Article II in the form of a Loan (including any Incremental Loan). “Loans” means
any Initial Loan or any Incremental Loan, Refinancing Loan or Extended Loan
designated as a “Loan”, as the context may require.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes and
(iii) any Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Loan Increase” has the meaning set forth in Section 2.14(a).

“Loan Parties” means, collectively, the Borrower and each other Guarantor.

“Loan-to-Value Ratio” means with respect to any Test Period, the percentage
determined by the ratio of (a) Consolidated Total Debt as of the last day of
such Test Period to (b) the quotient of (i) the Net Operating Income for such
Test Period divided by (ii) 0.0925. In making the foregoing calculations, the
adjustments set forth in clauses (1) through (6) of the second paragraph of the
definition of the Interest Coverage Ratio shall also apply.

 

27



--------------------------------------------------------------------------------

“Management Agreements” means those management agreements listed on Schedule
1.01G and those certain management agreements entered into from time to time
between a Manager, Affiliates of the Loan Parties party thereto and those other
parties thereto from time to time pursuant to which the Manager is to provide
management and other services with respect to the Properties.

“Manager” means those certain managers engaged to manage the Properties from
time to time pursuant to a Management Agreement.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) material
adverse effect on the ability of the Loan Parties (taken as a whole) to fully
and timely perform any of their payment obligations under any Loan Document to
which the Borrower or any of the Loan Parties is a party; or (c) material
adverse effect on the rights and remedies available to the Lender under any Loan
Document.

“Material Management Agreements” means (i) that certain Amended and Restated
Management Agreement dated as of the Closing Date between ESA P Portfolio
Operating Lessee Inc., as lessee, and ESA Management, LLC, as manager and (ii)
any other Management Agreement from time to time representing more than 20% of
the Properties in aggregate.

“Material Operating Leases” means (i) that certain Second Amended and Restated
Lease Agreement dated as of the date hereofOctober 31, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) among as permitted by Section 7.14(b)), by and between ESA P Portfolio
L.L.C., ESA P Portfolio MD Trust and ESH/TN Properties L.L.C., individually and
collectively, as Landlordlandlord, and ESA P Portfolio Operating Lessee Inc., as
tenant, and (ii) any other Operating Lease from time to time representing more
than 20% of the Properties in aggregate.

“Maturity Date” means (i) with respect to the Initial Loans, the date that is
seven years after the Closing DateSeptember 18, 2026, (ii) with respect to any
tranche of Extended Loans, the final maturity date applicable thereto as
specified in the applicable Extension Request accepted by the Lender, (iviii)
with respect to any Refinancing Loans, the final maturity date applicable
thereto as specified in the applicable Refinancing Amendment and (viv) with
respect to any Incremental Loans, the final maturity date applicable thereto as
specified in the applicable Incremental Amendment; provided, in each case, that
if such date is not a Business Day, then the applicable Maturity Date shall be
the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Measurement” means an amount of Indebtedness, Restricted Payment, Investment,
non-cash consideration received in connection with Dispositions of property or
obligations with respect to a Lien, as applicable.

 

28



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Loan Agreement” means the Loan Agreement, dated as of November 30,
2012, as amended, among the borrowers named therein, ESA P Portfolio MD Trust,
ESA Canada Administrator L.L.C., ESA Canada Properties Trust, ESA P Portfolio
Operating Lessee Inc., ESA Canada Operating Lessee Inc. and the lenders named
therein.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the Borrower, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Cash Proceeds” means, with respect to any issuance or sale of Equity
Interests that is not an Asset Disposition or the sale of any Investment, the
proceeds of such issuance or sale in the form of cash or Cash Equivalents,
including payments in respect of deferred payment obligations (to the extent
corresponding to the principal but not interest, component thereof) when
received in the form of cash or Cash Equivalents (except to the extent such
obligations are financed or sold with recourse to the Borrower or any of its
Restricted Subsidiaries) and proceeds from the conversion of other property
received when converted to cash or Cash Equivalents, net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of tax paid or payable as a result
thereof.

“Net Operating Income” means for any period the amount obtained by subtracting
Operating Expenses for such period from Gross Income from Operations for such
period.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a

 

29



--------------------------------------------------------------------------------

result thereof, and (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, if no Default exists, the Borrower may reinvest any portion of such
proceeds in assets useful for its business (which shall include any Investment
permitted by this Agreement) within 12 months of such receipt and such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 12 months of such receipt, so reinvested or contractually committed to be
so reinvested (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $35,000,000 and (y) the aggregate net proceeds excluded under
clause (x) exceeds $150,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds under this
clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“New Senior Notes Indenture” means the supplemental indenture, dated as
March 18, 2016, among ESH Hospitality, Inc., as the issuer, the guarantors named
therein and Deutsche Bank Trust Company Americas, as the trustee.

“Note” means a promissory note of the Borrower payable to the Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrower to the Lender resulting from the
Loans of each Class made by the Lender.

 

30



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including Guaranteed Obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that the Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

“Operating Expenses” means that portion of the Property Operating Expenses paid
by or on behalf of Borrower or any Restricted Subsidiary of Borrower.

“Operating Leases” means those operating leases listed in Schedule 1.01E and
those certain Leases entered into from time to time between the Borrower or any
Restricted Subsidiary thereof, as the lessor, and an Operating Lessee
thereunder, as lessee, with respect to the Properties.

“Operating Lessee” means collectively those lessees party to the Operating
Leases or other Leases from time to time.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Charges” means all maintenance charges, impositions other than Taxes, and
any other charges, including, without limitation, vault charges and license fees
for the use of vaults, chutes and similar areas adjoining any Property, now or
hereafter levied or assessed or imposed against such Property or any part
thereof.

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

31



--------------------------------------------------------------------------------

“Parent” means Extended Stay America, Inc., a Delaware corporation.

“Parent Credit Agreement” means the Credit Agreement, dated as of August 30,
2016, among Parent, the lenders party thereto, the syndication agents party
thereto and Deutsche Bank AG New York Branch, as administrative agent.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Paulson” means Paulson Advantage Plus Master Ltd., an exempted company
incorporated in the Cayman Islands with limited liability, and its Controlled
Investment Affiliates.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or, in the case of a multiple
employer or otherany plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Holders” means each of the Investors.

“Permitted Other Debt Conditions” means that such applicable Indebtedness
(i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred and (ii) is not at any time guaranteed by
any Subsidiaries other than Subsidiaries that are Guarantors.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom, (ii) (x) the
Loan-to-Value Ratio as of the last day of the most recently ended Test Period on
or prior to the date of determination is equal to or less than 65.0%, and (y) if
such Indebtedness is secured, the Senior Loan to Value Ratio as of the last day
of the most-recently ended Test Period on or prior to the date of determination
is equal to or less than 45.0% and (z) the Interest Coverage Ratio as of the
last day of the most recently ended Test Period on or prior to the date of
determination is equal to or greater than 2.00 to 1.00, provided that, in each
case, such Indebtedness shall (A) [reserved], (B) other than customary “bridge”
facilities which by their terms will be converted into a facility that has, or
extended such that they have, a maturity date later than the Latest Maturity
Date of all Classes of Commitments and Loans then in effect and Indebtedness in
an aggregate principal amount not in excess of the Inside Maturity Basket, not
have scheduled amortization payments of principal and not be subject to
mandatory redemption, repurchase,

 

32



--------------------------------------------------------------------------------

prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case on or prior to the Latest Maturity Date at
the time such Indebtedness is incurred, (C) [reserved], (D) not be Guaranteed by
any Person that is not a Loan Party and (E) have other terms and conditions
(other than maturity, pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are (x) not materially less favorable (when taken
as a whole) to the Borrower than the terms and conditions of the Loan Documents
(when taken as a whole) or (y) reflective of market terms and conditions at the
time of incurrence thereof (provided that, at the option of the Borrower, a
certificate of the Borrower as to the satisfaction of the conditions described
in this clause (E) delivered at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements of this clause (E),
shall be conclusive unless the Lender notifies the Borrower within such five
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)); provided, further, that any
such Indebtedness incurred pursuant to Section 7.03(s) of the type described in
this definition by a Restricted Subsidiary that is not a Loan Party does not
exceed in the aggregate an Incremental Loan-to-Value Ratio of the Borrower and
the Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 2.0% at any time
outstanding determined at the time of incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, Refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the shorter of (x) the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended or (y) 91
days after the Latest Maturity Date, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing,
(d) (i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, Refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lender as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, and (ii) such modification, refinancing, refunding,
renewal, replacement or extension shall not have obligors or contingent obligors
that were not obligors or contingent obligors (or that would not have been
required to become obligors or contingent obligors) in respect of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and (e) the terms of any such Indebtedness with an original principal amount in
excess of the

 

33



--------------------------------------------------------------------------------

Threshold Amount (excluding pricing, fees, premiums or rate floors (and, if
applicable, subordination terms)), are not, taken as a whole, more favorable to
the lenders providing such Indebtedness than either (x) those applicable to the
Indebtedness being so modified, refinanced, refunded, renewed, replaced or
extended (other than any covenants or any other provisions applicable only to
periods after the Latest Maturity Date as of such date) or (y) market terms and
conditions at the time of incurrence thereof (provided that, at the option of
the Borrower, a certificate of the Borrower as to the satisfaction of the
conditions described in this clause (e) delivered at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (e), shall be conclusive unless the Lender within
such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees).

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that such Indebtedness (i) constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Previously Absent Financial Maintenance Covenant” means, at any time, any
financial maintenance covenant that is not included in the Loan Documents at
such time.

“Principal Amount” means the stated or principal amount of each Loan.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of the Interest Coverage Ratio shall have been made
and (B) all Specified Transactions and the following transactions in connection
therewith shall be deemed to have occurred as of the first day of the applicable
period of measurement in such test: (a) income statement items (whether positive
or negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of an Asset Disposition, shall be excluded, and
(ii) in the case of an Asset Acquisition or other Investments described in the
definition of “Specified Transaction” (to the extent permitted under this
Agreement), shall be included and (b) any retirement of Indebtedness; provided
that, without limiting the application of (A) above, the foregoing pro forma
adjustments may be applied to any such test solely to the extent that such
adjustments are consistent with the definition of Consolidated EBITDA or Net
Operating Income, as applicable, and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith)
(i)(x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with Section 1.10.

 

34



--------------------------------------------------------------------------------

“Pro Forma Cost Savings” means, with respect to any period, the reductions in
costs (including such reductions resulting from employee terminations,
facilities consolidations and closings, standardization of employee benefits and
compensation policies, consolidation of property, casualty and other insurance
coverage and policies, standardization of sales and distribution methods,
reductions in taxes other than income taxes) that occurred during such period
that are (1) directly attributable to an acquisition or (2) implemented and that
are factually supportable and reasonably quantifiable, as if, in the case of
each of clauses (1) and (2), all such reductions in costs had been effected as
of the beginning of such period, decreased by any incremental expenses incurred
or to be incurred during such period in order to achieve such reduction in
costs, all such costs to be determined in good faith by the chief financial
officer of the Borrower.

“Projections” has the meaning set forth in Section 6.01(c).

“Properties” means each parcel of Real Property, the improvements thereon and
all personal property owned, in each case, by the Borrower or any of the
Restricted Subsidiaries or leased pursuant to a Ground Lease together with all
rights pertaining to such property and improvements.

“Property Operating Expenses” means without duplication, the sum of all costs
and expenses of operating, maintaining, directing, managing and supervising the
Properties (excluding, (i) depreciation and amortization, (ii) any Capital
Expenditures in connection with the Properties and (iii) rent paid by Operating
Lessee under the Operating Leases) incurred by the Borrower or any Restricted
Subsidiary (or by the Manager on behalf of Operating Lessee pursuant to a
Management Agreement, for the account of the Borrower or any Restricted
Subsidiary), or as otherwise specifically provided therein, which are properly
attributable to the period under consideration under the Borrower or any
Restricted Subsidiary’s and/or Manager’s system of accounting, including,
without limitation: (a) the cost of all food and beverages sold or consumed, if
any, and of all necessary chinaware, glassware, linens, flatware, uniforms,
utensils and other items of a similar nature, if any, including such items
bearing the name or identifying characteristics of the hotels as the Borrower or
any Restricted Subsidiary, Operating Lessee and/or Manager shall reasonably
consider appropriate (“Operating Equipment”) and paper supplies, cleaning
materials and similar consumable items (“Operating Supplies”) placed in use
(other than reserve stocks thereof in storerooms) (Operating Equipment and
Operating Supplies shall be considered to have been placed in use when they are
transferred from the storerooms of the Properties to the appropriate operating
departments); (b) salaries and wages of personnel of the Properties (regardless
of whether such personnel are employees of the Borrower or any Restricted
Subsidiary or Manager), including costs of payroll taxes and employee benefits
(which benefits may include, without limitation, a pension plan, medical
insurance, life insurance, travel accident insurance and an executive bonus
program) and the costs of moving (i) employees of the Properties whose primary
duties consist of the management of the Properties or of a recognized department
or division thereof or (ii) personnel (A) who customarily and regularly direct
the work of five (5) or more other employees of the Properties; (B) who have
authority with reference to the hiring, firing and advancement of the employees
of the Properties; (C) who customarily and regularly exercise discretionary
powers; (D) who devote at least ninety

 

35



--------------------------------------------------------------------------------

five percent (95%) of their work time to activities which are directly and
closely related to the performance of the work described in clauses (A) through
(C) of clause (ii) of this sentence; and (E) who are not compensated on an
hourly basis (the “Executive Hotel Personnel”), their families and their
belongings to the area in which the Properties are located at the commencement
of their employment at the Properties and all other expenses not otherwise
specifically referred to in this definition which are referred to as
“Administrative and General Expenses” in the Uniform System of Accounts; (c) the
cost of all other goods and services obtained by the Borrower or any Restricted
Subsidiary or Manager in connection with its operation of the Properties
including, without limitation, heat and utilities, office supplies and all
services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigeration, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators, if any),
Operating Equipment and existing and any future furniture, furnishings, wall
coverings, fixtures and hotel equipment necessary for the operation of the
building for hotel purposes which shall include all equipment required for the
operation of kitchens, bars, laundries, (if any) and dry cleaning facilities (if
any), office equipment, cleaning and engineering equipment and vehicles; (d) the
cost of repairs to and maintenance of the Properties; (e) insurance premiums for
general liability insurance, workers’ compensation insurance or insurance
required by similar employee benefits acts and such business interruption or
other insurance as may be provided for protection against claims, liabilities
and losses arising from the operation of the Properties (as distinguished from
any property damage insurance on the Properties building or its contents) and
losses incurred on any self-insured risks of the foregoing types; provided that
the Borrower and its Restricted Subsidiaries and Manager have specifically
approved in advance such self-insurance or insurance is unavailable to cover
such risks (premiums on policies for more than one year will be prorated over
the period of insurance and premiums under blanket policies will be allocated
among properties covered); (f) all Taxes and Other Charges (other than federal,
state or local income taxes and franchise taxes or the equivalent) payable by or
assessed against the Borrower or any of its Restricted Subsidiaries or Manager
with respect to the operation of the Properties; (g) without duplication of any
amount paid or reimbursed under a Management Agreement, legal fees and fees of
any firm of independent certified public accounts designated from time to time
by the Borrower and the Restricted Subsidiaries (the “Independent CPA”) for
services directly related to the operation of the Properties; (h) without
duplication of any amount paid or reimbursed under a Management Agreement, the
costs and expenses of technical consultants and specialized operational experts
for specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities,
including the reasonable fees of an Investors or any subsidiary of such
Investors or division in connection therewith, provided that such employment of
an Investors or of any such subsidiary or division of an Investor is approved in
advance by the Borrower and the Restricted Subsidiaries; (i) without duplication
of any amount paid or reimbursed under a Management Agreement all expenses for
advertising for the Properties and all expenses of sales promotion and public
relations activities; (j) without duplication of any amount paid or reimbursed
under a Management Agreement, all out-of-pocket expenses and disbursements
determined by the Independent CPA to have been reasonably, properly and
specifically incurred by the Borrower or any of the Restricted Subsidiaries,
Manager, Investor or any of their Affiliates pursuant to, in the

 

36



--------------------------------------------------------------------------------

course of and directly related to, the management and operation of the
Properties under a Management Agreement (without limiting the generality of the
foregoing, such charges may include all reasonable travel, telephone, telegram,
radiogram, cablegram, air express and other incidental expenses, but, shall
exclude costs relating to the offices maintained by the Borrower or any of the
Restricted Subsidiaries, Manager, Investor or any of their Affiliates other than
the offices maintained at the Property for the management of such Property and
excluding transportation costs of the Borrower or any of the Restricted
Subsidiaries, Operating Lessee, or Manager related to meetings between the
Borrower and or the Restricted Subsidiaries and Manager with respect to
administration of a Management Agreement or of the Properties involving travel
away from such party’s principal executive offices); (k) without duplication of
any amount paid or reimbursed under a Management Agreement, the cost of any
reservations system, any accounting services or other group benefits, programs
or services from time to time made available to properties in the Borrower and
the Restricted Subsidiaries’ system; (l) the cost associated with any retail
Leases and all costs and expenses of owning, maintaining, conducting and
supervising the operation of the Properties to the extent such costs and
expenses are not included above; and (m) any management fees, basic and
incentive fees or other fees and reimbursables paid or payable to a Manager
under a Management Agreement. If the Executive Hotel Personnel are on the
payroll of an Investors or any Affiliate of an Investors, the cost of their
salaries, payroll taxes and employee benefits (which benefits, in the case of
employees who are not United States citizens or in the case of employees of
hotels located outside the continental United States may include, without
limitation, in addition to the foregoing benefits, reasonable home leave
transportation expenses approved by the Borrower and the Restricted
Subsidiaries) shall be billed by said Affiliate to and be reimbursed by the
Borrower, the Restricted Subsidiaries and/or Manager monthly, and such
reimbursement shall be an Operating Expense. Except as otherwise expressly
provided under a Management Agreement with respect to employees regularly
employed at the Properties, the salaries or wages of other employees or
executives of the Investors or any of their Affiliates shall in no event be
Operating Expenses, but they shall be entitled to free room and board and the
free use of all facilities at such times as they visit any Property exclusively
in connection with the management of such Property.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

 

37



--------------------------------------------------------------------------------

“Refinancing” means the repayment in full of all Indebtedness of the Borrower
and its Subsidiaries under the Existing“Refinancing” as defined in the Senior
REIT Revolving Credit Facility and the Mortgage Loan Agreement, with the
proceeds of the Senior REIT Facilities, the Initial Loans and cash on hand and
the termination and release of all commitments, security interests and
guarantees in connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower and (b) the Lender.

“Refinancing Commitments” means one or more Classes of Commitments hereunder
that are established to fund Refinancing Loans of the applicable Refinancing
Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Loans” means one or more Classes of Loans hereunder that result
from a Refinancing Amendment.

“Refinancing Series” means all Refinancing Loans or Refinancing Commitments that
are established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Refinancing Loans or Refinancing Commitments provided for
therein are intended to be a part of any previously established Refinancing
Series) and that provide for the same Effective Yield and, in the case of
Refinancing Loans or Refinancing Commitments, amortization schedule.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“REIT Distribution” has the meaning set forth in Section 7.06(d).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in,
into, onto or through the Environment.

“Released Guarantor” has the meaning set forth in Section 11.10.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30-day
notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing a Committed
Loan Notice.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date or the First Amendment Effective Date, any secretary or assistant secretary
of such Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

 

38



--------------------------------------------------------------------------------

“Restoration” means the repair and restoration of a Property after a Casualty
Event as nearly as possible to the condition the Property was in immediately
prior to such Casualty Event, with such alterations as may be made in Borrower’s
reasonable discretion.

“Restricted Debt Payment” has the meaning set forth in Section 7.13(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the TreasuryOFAC or the U.S. Department
of State, or by the United Nations Security Council, or the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in (a) and (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary.

 

39



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Loan-to-Value Ratio” means, with respect to any Test Period, the
percentage determined by the ratio of (a) Consolidated Senior Debt as of the
last day of such Test Period to (b) the quotient of (i) the Net Operating Income
for such Test Period divided by (ii) 0.0925. In making the foregoing
calculations, the adjustments set forth in clauses (1) through (6) of the second
paragraph of the definition of Interest Coverage Ratio shall also apply.

“Senior Notes” means the 5.25% senior unsecured notes due 2025 issued pursuant
to, collectively, the 2015 Senior Notes Indenture, the 2016 Senior Notes and the
2019 Senior Notes.

“Senior Notes Indenture” means the indenture, dated as of May 25, 2015, among
ESH Hospitality, Inc., as the issuer, the guarantors named therein and Deutsche
Bank Trust Company Americas, as the trustee.

“Senior Notes Indenture” means, collectively, the 2015 Senior Notes Indenture,
the 2016 Senior Notes Indenture and the 2019 Senior Notes Indenture.

“Senior Notes Issue Date” means May 15, 2015.

“Senior REIT Credit Agreement” means the Credit Agreement dated as of August 30,
2016 by and among the Borrower, the other guarantors from time to time party
thereto, Deutsche Bank AG, New York Branch, as administrative agent, collateral
agent and L/C issuer, and the other lenders from time to time party thereto (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time).

“Senior REIT Facilities” means the loans and credit facilities available to the
Borrower under the Senior REIT Loan Documents.

“Senior REIT Loan Documents” means the “Loan Documents”, as defined in the
Senior REIT Credit Agreement.

“Senior REIT Revolving Credit Loans” means the “Revolving Credit Loans”, as
defined in the Senior REIT Credit Agreement.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the ClosingFirst
Amendment Effective Date, and any reasonable extension thereof, or (2) any
business or other activities that are reasonably similar, ancillary, incidental,
complementary or related to, or a reasonable extension, development or expansion
of, the businesses in which the Borrower and its Restricted Subsidiaries are
engaged or propose to be engaged on the ClosingFirst Amendment Effective Date.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable

 

40



--------------------------------------------------------------------------------

liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) such Person and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and
(d) such Person and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that would reasonably be expected to become an actual and
matured liability.

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Property Owning Entities” means (i) ESA P Portfolio L.L.C., ESH/TN
Properties L.L.C., ESA LVP Portfolio LLC, ESA UD Properties L.L.C., ESA Canada
Properties Trust, and ESA P Portfolio MD Trust, ESA P Portfolio MD Borrower
L.L.C. and ESA Canada Properties Borrower L.L.C. and (ii) any other wholly owned
direct Domestic Subsidiaries of the Borrower or a Guarantor, as designated by
the Borrower in a notice delivered to the Lender, who is itself the beneficial
owner of one or more of the Properties.

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation or
Incremental Commitments in respect of which the terms of this Agreement require
any test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma
Effect”; provided that Incremental Commitments, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. For the avoidance of doubt, any
entity that is owned at a 50.0% or less level (as described above) shall not be
a “Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on the Borrower’s or any Restricted Subsidiary’s
financial statements.

“Subsidiary Guarantor” means any Guarantor.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a (47) of the Commodity Exchange Act.

 

41



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” has the meaning set forth in Section 3.01(a).

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Lender on or prior to the Closing Date
and/or for which financial statements are required to be delivered pursuant to
Section 6.01, as applicable.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Sections 6.01(a)
or 6.01(b).

“Transaction Date” means, with respect to the Incurrence of any Indebtedness by
the Borrower or any of the Restricted Subsidiaries, the date such Indebtedness
is to be incurred and, with respect to any Restricted Payment, the date such
Restricted Payment is to be made.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions related to the
Facilities and any OID or upfront fees), this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby.

 

42



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the funding of the Initial Loans and the
execution and delivery of Loan Documents entered into on the Closing Date,
(b) the Refinancing, (c) the repayment of in full of all Indebtedness of the
Borrower and its Subsidiaries under the Existing REIT Revolving Credit Facility
with the proceeds of the Senior REIT Revolving Credit Loans made on the Closing
Date and the termination and release of all commitments, security interest and
guarantees in connection therewith, (d) the refinancing of the Existing Corp
Credit Facility and (e) the payment of Transaction Expenses.

“Transformative Transaction” means any acquisition or investment by Borrower or
any Restricted Subsidiary that is either (a) not permitted by the terms hereof
immediately prior to the consummation of such acquisition or investment or
(b) if permitted by the terms hereof immediately prior to the consummation of
such acquisition or investment, would not provide adequate flexibility to
Borrower and its Restricted Subsidiaries under this Agreement for the
continuation and/or expansion of their combined operations following such
consummation, as determined by Borrower acting in good faith.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply.

“Uniform System of Accounts” means the Uniform System of Accounts for Hotels
(10th edition), as adopted by the American Hotel and Motel Association.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (i) as of the ClosingFirst Amendment Effective
Date, each Subsidiary of the Borrower listed on Schedule 1.01F, (ii) any
Subsidiary of the Borrower designated by the board of managers of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the
ClosingFirst Amendment Effective Date and (iii) any Subsidiary of an
Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, Oct. 26, 2001), as amended or modified from time
to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

43



--------------------------------------------------------------------------------

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

44



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

Except as otherwise provided herein, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day.

Section 1.08 FFO Builder Basket Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the FFO
Builder Basket immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Cashless Rollovers

Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, to the extent that the Lender extends the maturity date of,
or replaces, renews or refinances, any of its then-existing Loans with
Incremental Loans, Refinancing Loans, Extended Loans or loans incurred under a
new credit facility, in each case, to the extent such extension, replacement,
renewal or refinancing is effected by means of a “cashless roll” by the Lender,
such extension, replacement, renewal or refinancing shall be deemed to comply
with any requirement hereunder or any other Loan Document that such payment be
made “in immediately available funds”, “in cash” or any other similar
requirement.

Section 1.10 Certain Calculations and Tests

(a) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (x) compliance with any financial ratio or test
(including any Loan-to-Value Ratio test, any Senior Loan-to-Value Ratio test,
any Interest Coverage Ratio test, any Consolidated Total Net Leverage Ratio test
or any cap expressed as a percentage of Consolidated EBITDA) or (y) the absence
of a Default or Event of Default (or any type of Default or Event of Default but
excluding any Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g)) as a
condition to:

 

45



--------------------------------------------------------------------------------

(i) (A) the making of any Investment or Disposition or (B) the consummation of
any transaction in connection with any Investment or Disposition (including the
assumption or incurrence of Indebtedness or Liens in connection therewith), the
determination of whether the relevant condition is satisfied may be made, at the
election of the Borrower, at the time of (or on the basis of the financial
statements for the most recently ended Test Period at the time of) either
(I) the execution of the definitive agreement with respect to such Investment or
Disposition or (II) the consummation of such Investment or Disposition, in each
case, after giving effect to the relevant Investment, Disposition or other
transaction and any related Indebtedness or Liens on a Pro Forma Basis;

(ii) the making of any Restricted Payment, the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (I) the declaration of such Restricted
Payment (provided that such Restricted Payment shall be made within 60 days of
such declaration) or (II) the making of such Restricted Payment, in each case,
after giving effect to the relevant Restricted Payment on a Pro Forma Basis; and

(iii) the making of any Restricted Debt Payment, the determination of whether
the relevant condition is satisfied may be made, at the election of the
Borrower, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (I) the delivery of an
irrevocable notice of redemption or repayment or (II) the making of such
Restricted Debt Payment, in each case, after giving effect to the relevant
Restricted Debt Payment on a Pro Forma Basis.

(b) Notwithstanding the foregoing, if the Borrower has made an election to test
at the time of:

(i) the execution of the definitive agreement with respect to an Investment or
Disposition or the consummation of any transaction in connection with any
Investment or Disposition, then, in connection with any subsequent calculation
of any ratio or test on or following the relevant determination date, and prior
to the earlier of (x) the date on which such Investment or Disposition is
consummated or (y) the date that the definitive agreement for such Investment or
Disposition is terminated or expires without consummation of such Investment or
Disposition, any such ratio or test shall be calculated on (A) a Pro Forma Basis
assuming such Investment, Disposition or any transactions in connection
therewith (including any incurrence of Indebtedness, Liens and the use of
proceeds thereof) has been consummated, and (B) a standalone basis without
giving effect to such Investment or Disposition and any such transactions in
connection therewith;

 

46



--------------------------------------------------------------------------------

(ii) the declaration of a Restricted Payment, then, in connection with any
subsequent calculation of any ratio or test on or following the relevant
determination date, and prior to the earlier of (x) the making of such
Restricted Payment and (y) the date that is 60 days after the declaration of
such Restricted Payment, any such ratio or test shall be calculated on a Pro
Forma Basis assuming such Restricted Payment has been consummated; and/or

(iii) the delivery of an irrevocable notice of redemption or repayment (which
may be conditional) in respect of a Restricted Debt Payment, then, in connection
with any subsequent calculation of any ratio or test on or following the
relevant determination date and prior to the date on which such Restricted Debt
Payment is made, any such ratio or test shall be calculated on (A) a Pro Forma
Basis assuming such Restricted Debt Payment has been consummated and (B) a
standalone basis without giving effect to such Restricted Debt Payment.

(c) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including any Loan-to-Value Ratio test, any Senior Loan-to-Value Ratio test,
any Interest Coverage Ratio test, any Consolidated Total Net Leverage Ratio test
or the amount of the FFO Builder Basket), such financial ratio or test shall be
calculated (x) as set forth in clause (a) above (if applicable), or (y) at the
time such action is taken, such change is made, such transaction is consummated
or such event occurs, as the case may be, and no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in such
financial ratio or test occurring after the relevant time set forth in clause
(a) above (if applicable) or the time such action is taken, such change is made,
such transaction is consummated or such event occurs, as the case may be.

(d) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with a financial ratio or
test, at all times prior to the first delivery of financial statements pursuant
to Section 6.01(a) or (b), compliance shall be determined based on the pro forma
consolidated financial statements of the Borrower delivered pursuant to
Section 4.01(d) hereof.

(e) If the Borrower or any Restricted Subsidiary incurs any Indebtedness or
takes any other action under a ratio-based basket or exception (or component
thereof) under this Agreement on the same date that it incurs Indebtedness or
takes any other action under any “fixed,” “freebie” or “starter” basket or
exception (or component thereof), compliance with the Senior Loan-to-Value
Ratio, Loan-to-Value Ratio, or Interest Coverage Ratio as applicable, on a Pro
Forma Basis will be calculated with respect to such incurrence or action, as
applicable, under the ratio-based basket or exception (or component thereof)
without regard to any incurrence or action, as applicable, under the “fixed,”
“freebie” or “starter” basket or exception (or component thereof). Unless the
Borrower elects otherwise, any incurrence of Indebtedness or other action shall
be deemed to have been incurred or taken, as applicable, first, under the
ratio-based basket or exception (or component thereof) and, second, under the
“fixed,” “freebie” or “starter” basket or exception (or component thereof).

 

47



--------------------------------------------------------------------------------

Section 1.11 Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and such action shall be deemed to be permitted if after
giving effect to this clause (a) such action would otherwise be permitted under
Section 7.04 and Section 7.05 hereunder and (b) any division of a Person shall
constitute a separate Person coming into existence hereunder (and each division
of any Person that is a Subsidiary, joint venture or any other like term shall
also constitute such a separate Person or entity) and shall be subject to
Section 6.11.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Initial Loans. Subject to the terms and conditions set forth
herein, the Lender agrees to make to the Borrower on the Closing Date loans
denominated in Dollars in an aggregate amount not to exceed the amount of the
Lender’s Initial Commitment. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.

Section 2.02 Borrowings of Loans.

Each Borrowing shall be made upon the Borrower’s irrevocable notice to the
Lender, which may be given by telephone. Each such notice must be received by
the Lender not later than 11:00 a.m. (local time in New York City) one Business
Day prior to the requested date of any Borrowing. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Lender of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Except as provided in
Section 2.14(a), each Borrowing shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) the requested date
of the Borrowing (which shall be a Business Day), and (ii) the principal amount
of Loans to be borrowed.

Section 2.03 [Reserved]

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, subject to Section 2.05(a)(iii) below, upon
written notice to the Lender by the Borrower, at any time or from time to time
voluntarily prepay Loans of any Class in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Lender not later
than 11:00 a.m. (local time in New York City) one Business Day prior to such
prepayment; and (2) any prepayment shall be in a minimum Principal Amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire Principal Amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) of Loans
to be prepaid. If such notice is given by the Borrower, subject to
Section 2.05(a)(iii), the Borrower shall make such prepayment and the

 

48



--------------------------------------------------------------------------------

payment amount specified in such notice shall be due and payable on the date
specified therein. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Lender as provided for under this Agreement.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility or occurrence of another event, which refinancing or event
shall not be consummated or shall otherwise be delayed. Each prepayment of any
Class of Loans pursuant to this Section 2.05(a) shall be applied in an order of
priority to repayments thereof required pursuant to Section 2.07(a) as directed
by the Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv) [reserved].

(v) [reserved]

(b) Mandatory. (i) [reserved]

(ii) [reserved]

(iii) [Reserved].

(iv) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the ClosingFirst Amendment Effective Date (other than
Indebtedness not prohibited under Section 7.03 (excluding Section 7.03(t))), the
Borrower shall cause to be offered to be prepaid in accordance with clause
(b)(vii) below an aggregate principal amount of Loans in an amount equal to 100%
of all Net Proceeds received therefrom on or prior to the date which is five
Business Days after the receipt by the Borrower or such Restricted Subsidiary of
such Net Proceeds.

(v) [reserved].

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Loan Extension Request or any Incremental Amendment (which may be
prepaid on a less than pro rata basis in accordance with their terms), each
prepayment of Loans pursuant to clause (iv) of this Section 2.05(b) shall be
applied, first, ratably to each Class of Loans then outstanding (provided that
(i) any prepayment of Loans with the Net Proceeds of Credit Agreement
Refinancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Debt, and (ii) any Class of Incremental Loans, Extended Loans, or
Refinancing Loans may specify that one or more other Classes of Loans and
Incremental Loans may be prepaid prior to such Class of

 

49



--------------------------------------------------------------------------------

Incremental Loans, Extended Loans or Refinancing Loans; provided further, with
respect to each Class of Loans, each prepayment pursuant to clause (iv) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(a) as directed
by the Borrower, or, absent such direction, in direct order of maturity of such
installment).

(vii) The Borrower shall notify the Lender in writing of any mandatory
prepayment required to be made pursuant to clauses (iv) and (vi) of this
Section 2.05(b) at least four Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.

(viii) [reserved]

(ix) With respect to each prepayment of Loans required pursuant to
Section 2.05(b), the Lender will have the right to refuse such offer of
prepayment. Any prepayment refused by the Lender may be retained by the
Borrower.

(x) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.05(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Loans of the applicable Class or Classes
being prepaid.

Notwithstanding anything to the contrary in this Section 2.05(b), (i) mandatory
prepayments in an aggregate amount not to exceed $100,000 in any one fiscal year
shall not be required to the extent that, if following such repayment, the Loan
Party would have insufficient funds to make a REIT Distribution and (ii) the
amount of any mandatory prepayment shall furthermore be reduced if the Borrower
determines in good faith that the payment of any distribution is necessary
either to maintain the Borrower’s status as a real estate investment trust under
the Code or to enable the Borrower to avoid payment of any Tax that could be
avoided by reason of a distribution by the Borrower; provided that such
reduction shall not exceed the amount needed to make such distribution or
maintain such status.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Lender, terminate the
unused Commitments of any Class, or from time to time permanently reduce the
unused Commitments of any Class, in each case without premium or penalty;
provided that any such notice shall be received by the Lender on the date of
termination or reduction for such Loans and (ii) any such partial reduction
shall be in a minimum aggregate amount of $5,000,000, or any whole multiple of
$1,000,000, in excess thereof or, if less, the entire amount of outstanding
Commitments of such Class. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility or occurrence of other event, which refinancing or other event shall
not be consummated or otherwise shall be delayed.

(b) Mandatory. The Initial Commitment of the Lender of each Class shall be
automatically and permanently reduced to $0 upon the funding of Initial Loans of
such Class to be made by it on the Closing Date.

 

50



--------------------------------------------------------------------------------

Section 2.07 Repayment of Loans. The Borrower shall repay to the Lender on the
Maturity Date for the Initial Loans, the aggregate principal amount of all
Initial Loans outstanding on such date. In the event any other Incremental
Loans, Refinancing Loans or Extended Loans are made, such other Incremental
Loans, Refinancing Loans or Extended Loans, as applicable, shall be repaid by
the Borrower in the amounts and on the dates set forth in the Incremental
Amendment, Refinancing Amendment or Extension Amendment with respect thereto and
on the applicable Maturity Date thereof.

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), each Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Applicable Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. The Borrower shall pay to the Lender such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the Lender).

Section 2.10 Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Loans made by the Lender shall be evidenced by one or more accounts or
records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be prima facie evidence
absent manifest error of the amount of the Loans made by the Lender to the
Borrower and the interest and payments thereon. Any failure of the Lender to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note payable to the Lender, which shall evidence the
Lender’s Loans in addition to such accounts or records. The Lender may attach
schedules to its Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

51



--------------------------------------------------------------------------------

(b) [reserved].

(c) Entries made in good faith by the Lender in its account or accounts pursuant
to Section 2.11(a) shall be prima facie evidence of the amount of principal and
interest due and payable or to become due and payable from the Borrower to the
Lender, under this Agreement and the other Loan Documents, absent manifest
error; provided that the failure of the Lender to make an entry, or any finding
that an entry is incorrect in such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender in Dollars in Same Day Funds not later than 1:00
p.m. (local time in New York City) on the date specified herein. All payments
received by the Lender after the time specified above shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) [reserved]

(d) [reserved]

(e) [reserved]

(f) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.13 [Reserved].

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the ClosingFirst Amendment Effective Date until the Maturity Date, by
notice to the Lender (an “Incremental Loan Request”), request one or more new
commitments which may be in the same Facility as any outstanding Loans of an
existing Class of Loans (a “Loan Increase”) or a new Class of term loans
(collectively with any Loan Increase, the “Incremental Commitments”).

 

52



--------------------------------------------------------------------------------

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of new Loans made on an Incremental Facility Closing Date shall be
designated a separate Class of Incremental Commitments for all purposes of this
Agreement. On any Incremental Facility Closing Date on which any Incremental
Commitments of any Class are effected (including through any Loan Increase),
subject to the satisfaction of the terms and conditions in this Section 2.14,
the Lender shall make a Loan to the Borrower (an “Incremental Loan”) in an
amount equal to its Incremental Commitment of such Class. Notwithstanding the
foregoing, Incremental Loans may have identical terms to any of the Loans and be
treated as the same Class as any of such Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made by the
Lender (but the Lender will not have an obligation to make any Incremental
Commitment).

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or other Investment permitted hereunder, no
Event of Default under Sections 8.01(a), 8.01(f) or 8.01(g) shall have occurred
and be continuing or would exist after giving effect to such Incremental
Commitments, or (y) if otherwise, no Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Commitments;

(ii) after giving effect to such Incremental Commitments and except as set forth
in clause (i) above, the conditions of Sections 4.02(i) and 4.02(ii) shall be
satisfied (it being understood that all references to “the date of such Loan” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment); provided that, if the proceeds of such
Incremental Commitments are being used to finance a Permitted Acquisition or
other Investment permitted hereunder, the reference in Section 4.02(i) to the
accuracy of the representations and warranties shall, to the extent agreed by
the Lender, refer to customary “specified representations” and “specified
acquisition representations”;

(iii) [reserved];

(iv) each Incremental Commitment shall be in an aggregate principal amount that
is not less than $5,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $5,000,000 if such amount represents all
remaining availability under the limit set forth in Section 2.14(d)(v));

 

53



--------------------------------------------------------------------------------

(v) the aggregate amount of the Incremental Loans incurred after the First
Amendment Effective Date (when aggregated with the Initial Loans and with
amounts incurred at or prior to such time pursuant to Section 7.03(q)) shall not
exceed the greater of (A) $300,000,000 and (B) an unlimited amount so long as
the Incremental Loan-to-Value Ratio, determined on a Pro Forma Basis as of the
last day of the most recently ended Test Period, as if any Incremental Loans
available under such Incremental Commitments had been outstanding on the last
day of such period, and, in each case, without netting the cash proceeds of any
such Incremental Loans, does not exceed 5.0%; and

(vi) to the extent reasonably requested by the Lender, the Lender shall have
received customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the ClosingFirst Amendment Effective Date
other than changes to such legal opinion resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Lender.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Loans and Incremental Commitments of any Class shall be as agreed between the
Borrower and the Lender and, except as otherwise set forth herein, unless such
terms, provisions and documentation (other than any terms and provisions which
are applicable only after the Latest Maturity Date of the Loans existing on the
Incremental Facility Closing Date) shall be either (x) substantially identical
to the Loans existing on the Incremental Facility Closing Date or (y) no more
favorable (taken as a whole) to the Lender than under the Loans existing on the
Incremental Facility Closing Date and such terms, provisions and documentation
shall be reasonably satisfactory to the Lenders; provided that (i) to the extent
any Previously Absent Financial Maintenance Covenant and the Loan Documents
shall be automatically and without further action deemed modified on or prior to
the Incremental Facility Closing Date to include such Previously Absent
Financial Maintenance Covenant for the benefit of theif such Previously Absent
Financial Maintenance Covenant is added for the benefit of any Incremental Loans
and Incremental Commitments, the Initial Loans, it being understood that upon
the amendment of the Loan Documents to include such Previously Absent Financial
Maintenance Covenant, any subsequent amendment, modification or waiver to the
Loan Documents as it pertains to such Previously Absent Financial Maintenance
Covenant shall only be permitted in the manner detailed under Section 10.01 and
(ii) Loan Increases of any Class shall be identical to the then existing Loans
of such Class. In any event:

(i) the Incremental Loans:

(A) shall rank pari passu in right of payment with the Loans,

(B) shall not mature earlierother than customary “bridge” facilities which by
their terms will be converted into a facility that has, or extended such that
they have, a maturity date later than the Latest Maturity Date of all Classes of
Commitments and Loans then in effect and Indebtedness in an aggregate principal
amount not in excess of the Inside Maturity Basket, shall not mature earlier
than the Latest Maturity Date of any Loans outstanding at the time of incurrence
of such Incremental Loans,

(C) other than customary “bridge” facilities which by their terms will be
converted into a facility that has, or extended such that they have, a maturity
date later than the Latest Maturity Date of all Classes of Commitments and Loans
then in effect and Indebtedness in an aggregate principal amount not in excess
of the Inside Maturity Basket, shall have a Weighted Average Life to Maturity
not shorter than the remaining Weighted Average Life to Maturity of the Initial
Loans,

 

54



--------------------------------------------------------------------------------

(D) subject to clauses (e)(i)(B) and (e)(i)(C) above and clause (e)(iii) below
and Section 2.07(a), shall have an Applicable Ratepricing, rate floors,
discounts, fees, premiums, call protection and optional prepayment or redemption
provisions and amortization determined by the Borrower and the Lender, and

(E) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis other than pursuant to an otherwise permitted
refinancing) in any voluntary or mandatory prepayments of Loans hereunder, as
specified in the applicable Incremental Amendment;

(ii) [reserved]; and

(iii) the Effective Yield applicable to the Incremental Loans of each
Class shall be determined by the Borrower and the Lender and shall be set forth
in each applicable Incremental Amendment; provided, however, that in the case of
anyif such Incremental Loans obtainedare funded on or prior to the first
anniversary of the Closingdate that is twelve months after the First Amendment
Effective Date, the Effective Yield applicable thereto (as determined on the
date of initial incurrence thereof) may not be more than 0.50% higher than the
Effective Yield applicable to the Initial Loans (as determined on such date),
unless the Applicable Rate with respect to the Initial Loans is adjusted to be
equal to such Effective Yield with respect to such Incremental Loans, minus,
0.50%.

(f) Incremental Amendment. Commitments in respect of Incremental Loans shall
become Commitments, under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower and the Lender.

(g) [Reserved]

(h) [Reserved].

(i) This Section 2.14 shall supersede any provisions in Section 10.01 to the
contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the ClosingFirst Amendment Effective Date,
the Borrower may obtain, from the Lender, any portion of Refinancing Loans
pursuant to a Refinancing Amendment in accordance with this Section 2.15.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Lender, (i) receipt
by the Lender of customary legal opinions, board resolutions and officers’
certificates consistent with those delivered on the ClosingFirst Amendment
Effective Date other than changes to such legal opinions resulting from a change
in

 

55



--------------------------------------------------------------------------------

law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Lender and (ii) reaffirmation agreements may be reasonably
requested by the Lender in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Document.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $20,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) This Section 2.15 shall supersede any provisions in Section 10.01 to the
contrary.

Section 2.16 Extension of Loans. Extension of Loans. The Borrower may at any
time and from time to time request that all or a portion of the Loans of a given
Class (each, an “Existing Loan Tranche”) be amended to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Loans (any such Loans which have been so amended, “Extended Loans”) and to
provide for other terms consistent with this Section 2.16. In order to establish
any Extended Loans, the Borrower shall provide a notice to the Lender (each, a
“Loan Extension Request”) setting forth the proposed terms of the Extended Loans
to be established, which shall be identical to the Loans under the Existing Loan
Tranche from which such Extended Loans are to be amended, except that: (i)
[reserved]; (ii) the Effective Yield with respect to the Extended Loans may be
different than the Effective Yield for the Loans of such Existing Loan Tranche,
in each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Loans); and (iv) Extended Loans may have call
protection as may be agreed by the Borrower and the Lender thereof; provided
that no Extended Loans may be optionally prepaid prior to the date on which the
Loans under the Existing Loan Tranche from which such Extended Loans were
amended are repaid in full, unless such optional prepayment is accompanied by at
least a pro rata optional prepayment of such Existing Loan Tranche; and (v) to
the extent any Previously Absent Financial Maintenance Covenant is added for the
benefit of any Lenders of any Extended Loans, the Lender shall be given prompt
written notice of any such Previously Absent Maintenance Covenant and the Loan
Documents shall be automatically and without further action deemed modified on
or prior to the effectiveness of such Extension Amendment to include such
Previously Absent Financial Maintenance Covenant for the benefit of the Initial
Loans, it being understood in each case that upon the amendment of the Loan
Documents to include such Previously Absent Financial Maintenance Covenant, any
subsequent amendment, modification or waiver to the Loan Documents as it
pertains to such Previously Absent Financial Maintenance Covenant shall only be
permitted in the manner detailed under Section 10.01 provided, however, that
(A) no Default shall have occurred and be continuing at the time a Loan
Extension Request is delivered to the Lender, (B) in no event shall the final
maturity date of any Extended Loans of a given Loan Extension Series at the time
of establishment thereof be earlier than the then Latest Maturity Date of any
then existing Loans hereunder, (C) the Weighted Average Life to Maturity of any
Extended Loans of a given Loan Extension Series at the time of establishment
thereof shall be no shorter (other than by virtue of amortization or prepayment
of such Indebtedness prior to the time of incurrence of such Extended Loans)
than the remaining Weighted Average

 

56



--------------------------------------------------------------------------------

Life to Maturity of any Existing Loan Tranche, (D) [reserved], (E) any Extended
Loans may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments hereunder, in each case as specified in the respective Loan
Extension Request and (F) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Loans amended
pursuant to any Loan Extension Request shall be designated a series (each, a
“Loan Extension Series”) of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans amended from an Existing Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Loan Extension Series with respect to
such Existing Loan Tranche. Each Loan Extension Series of Extended Loans
incurred under this Section 2.16 shall be in an aggregate principal amount that
is not less than $20,000,000.

(b) [Reserved].

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least three Business Days prior to the date on the Lender is required
to respond, and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Lender, in each case acting reasonably to accomplish
the purposes of this Section 2.16. The Lender shall not have any obligation to
agree to have any of its Loans of any Existing Loan Tranche amended into
Extended Loans pursuant to any Extension Request. If the Lender wishes to have
all or a portion of its Loans under the Existing Loan Tranche subject to such
Extension Request amended into Extended Loans it shall notify the Borrower on or
prior to the date specified in such Extension Request of the amount of its Loans
under the Existing Loan Tranche, which it has elected to request be amended into
Extended Loans.

(d) Extension Amendment. Extended Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement between the
Borrower and the Lender, which shall be consistent with the provisions set forth
in Sections 2.16(a) or 2.16(b) above, respectively. The effectiveness of any
Extension Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Lender, receipt by the Lender of customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the ClosingFirst Amendment Effective Date other than changes to such legal
opinions resulting from a change in law, change in fact or change to counsel’s
form of opinion reasonably satisfactory to the Lender.

(e) [reserved].

(f) This Section 2.16 shall supersede any provisions in Section 10.01 to the
contrary.

 

57



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or any Guarantor under any Loan Document shall be made
free and clear of and without deduction or withholding for any and all present
or future taxes, duties, levies, imposts, assessments, deductions, fees, charges
or withholdings (including backup withholding) or similar charges imposed by any
Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), except as required by applicable Law. If the Borrower,
any Guarantor or other applicable withholding agent shall be required by any
Laws to deduct or withhold any Taxes from or in respect of any sum payable under
any Loan Document to the Lender, (A) to the extent the Tax in question is an
Indemnified Tax, the sum payable by the Borrower or such Guarantor shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 3.01), the Lender receives an amount equal to the sum
it would have received had no such deductions or withholdings been made, (B) the
applicable withholding agent shall make such deductions or withholdings, (C) the
applicable withholding agent shall pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable Laws, and
(D) within 30 days after the date of such payment (or, if receipts or evidence
are not available within 30 days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
the Lender the original or a copy of a receipt evidencing payment thereof or
other evidence reasonably acceptable to the Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from the Lender’s grant of a participation,
transfer or assignment to or designation of a new applicable Lending Office or
other office for receiving payments under any Loan Document (collectively,
“Assignment Taxes”) to the extent such Assignment Taxes result from a connection
that the Lender has with the taxing jurisdiction other than the connection
arising out of the Loan Documents or the transactions therein, except for such
Assignment Taxes resulting from assignment or participation that is requested or
required in writing by the Borrower (all such non-excluded Taxes described in
this Section 3.01(b) being hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to jointly and severally indemnify the Lender for
(i) the full amount of Indemnified Taxes and Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable by or paid by the Lender and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability prepared in good faith by the Lender, accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts, shall be conclusive absent manifest error.

 

58



--------------------------------------------------------------------------------

(d) The Lender shall, at such times as are reasonably requested by the Borrower,
provide the Borrower with anysuch properly completed and executed documentation
prescribed by Law certifying as to any entitlement of the Lender to an exemption
from, or reduction in, withholding Tax with respect to anyreasonably requested
by the Borrower or the Lender as will permit payments to be made to the Lender
under the Loan Documents to be made without withholding or at a reduced rate of
withholding. The Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any respect,
deliver promptly to the Borrower updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower in writing of its legal
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for the Lender are not subject to withholding Tax or are subject
to such Tax at a rate reduced by an applicable tax treaty, the Borrower or other
applicable withholding agent shallmay withhold amounts required to be withheld
by applicable Law from such payments at the applicable statutory rate.
Notwithstanding anything to the contrary in the preceding four sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (d)(i), (ii), (iii) and (iv) of this
Section) shall not be required if in the Lender’s reasonably judgment such
completion, execution or submission would subject the Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of the Lender. In addition, the Lender, if reasonably
requested by the Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not the Lender is subject to backup withholding
or information reporting requirements. Notwithstanding any other provision of
this Section 3.01(d), the Lender shall not be required to deliver any form
pursuant to this Section 3.01(d) that the Lender is not legally able to deliver.
Without limiting the foregoing:

(i) So long as the Lender is a United States person (as defined in
Section 7701(a)(30) of the Code), it shall deliver to the Borrower on or before
the date on which it becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower) two properly completed
and duly signed original copies of Internal Revenue Service Form W-9 (or any
successor form) certifying that the Lender is exempt from federal backup
withholding.

(ii) If a payment made to the Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if the Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), the Lender
shall deliver to the Borrower, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA, to determine whether the Lender has or
has not complied with the Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(d)(iii), “FATCA” shall include any amendments made
to FATCA after the ClosingFirst Amendment Effective Date.

 

59



--------------------------------------------------------------------------------

(e) If the Lender claims any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a), it shall, if requested by the Borrower, use
its reasonable efforts (subject to overall policy considerations of the Lender)
to change the jurisdiction of its Lending Office, if such a change would reduce
any such additional amounts (including any such additional amounts that may
thereafter accrue) and would not, in the sole determination of the Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to the Lender. The Borrower agrees to pay all reasonable costs
and expenses incurred by the Lender in connection with such change in
jurisdiction.

(f) If the Lender receives a refund in respect of any Indemnified Taxes or Other
Taxes as to which indemnification or additional amounts have been paid to it by
any Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender, and without interest
(other than any interest paid by the relevant taxing authority with respect to
such refund); provided that such Loan Party, upon the request of the Lender,
agrees promptly to return such refund (plus any penalties, interest or other
charges imposed by the relevant taxing authority) to such party in the event
such party is required to repay such refund to the relevant taxing authority.
Notwithstanding anything to the contrary in this Section 3.01(f), in no event
will a Lender be required to pay any amount to a Loan Party pursuant to this
Section 3.01(f) the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01 shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to Taxes that it deems confidential) to the Borrower or any
other person.

Section 3.02 [Reserved].

Section 3.03 [Reserved].

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted or
issued.

(b) If the Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the ClosingFirst Amendment Effective
Date, or compliance by the Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of the Lender or any Person
controlling the Lender as a consequence of the Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
liquidity and the Lender’s desired return on capital), then from time to time
upon demand of the Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return, the Borrower shall pay to the Lender
such additional amounts as will compensate the Lender for such reduction within
15 days after receipt of such demand.

 

60



--------------------------------------------------------------------------------

(c) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of the Lender’s right to
demand such compensation.

(d) If the Lender requests compensation under this Section 3.04, then the Lender
will, if requested by the Borrower, use commercially reasonable efforts to
designate another Lending Office for any Loan affected by such event; provided
that such efforts are made on terms that, in the reasonable judgment of the
Lender, cause the Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of the Lender pursuant to Sections 3.04(a) or 3.04(b).

Section 3.05 [Reserved].

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) If the Lender claims compensation under this Article III it shall deliver a
certificate to the Borrower setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, the Lender may use any reasonable averaging and
attribution methods.

(b) With respect to the Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate the Lender
for any amount incurred more than 180 days prior to the date that the Lender
notifies the Borrower of the event that gives rise to such claim; provided that
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

Section 3.07 [Reserved].

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of the Lender to make a Credit Extension hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Lender:

(a) The Lender’s receipt of the following, each of which shall be originals or
pdf copies or other facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party each in form and substance reasonably satisfactory to the Lender and its
legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) [reserved]

(iv) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party (including
a certificate attaching the Organization Documents of each Loan Party) as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(v) [reserved];

(vi) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the 2016 Transactions) substantially in the form attached hereto as
Exhibit C-2;

(vii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the Borrower, confirming satisfaction of the conditions set forth in Sections
4.02(i) and 4.02(ii);

(viii) [reserved]; and

(ix) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Lender with respect to the Loan Parties.

(b) all fees and expenses due to the Lender required to be paid on the Closing
Date and (in the case of expenses) invoiced at least three Business Days before
the Closing Date (except as otherwise reasonably agreed by the Borrower) shall
have been paid from the proceeds of the initial funding under the Facilities.

(c) The Lender shall have received reasonably satisfactory evidence that prior
to or substantially simultaneously with the initial Credit Extensions the
Refinancing has been consummated.

 

62



--------------------------------------------------------------------------------

(d) The Lender shall have received (i) the Audited Financial Statements,
(ii) the unaudited quarterly consolidated balance sheets of the Borrower and its
Subsidiaries and Parent and its Subsidiaries as of each of March 31, 2016 and
June 30, 2016 and related consolidated statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries and Parent and its
Subsidiaries for the fiscal quarters ended March 31, 2016 and June 30, 2016 and
(iii) an unaudited consolidated income statement for the Borrower and its
Subsidiaries calculated on a pro forma basis after giving effect to the
Refinancing.

(e) The Lender shall have received at least three Business Days prior to the
Closing Date all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Lender in writing at least 10 days prior to the Closing Date.

(f) [reserved].

(g) [reserved].

(h) The Borrower and its Subsidiaries shall have delivered to the Lender
“pay-off” letters in form and substance reasonably satisfactory to the Lender in
connection with the repayment and termination of the Mortgage Loan Agreement.

Section 4.02 Conditions to All Credit Extensions.

The obligation of the Lender to honor any Request for Credit Extension (other
than a Request for Credit Extension for an Incremental Loan which shall be
governed by Section 2.14(d)), including on the Closing Date, is subject to the
following conditions precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(i) and 4.02(ii) (or, in the case of a Request for Credit Extension for an
Incremental Loan, the conditions specified in Section 2.14(d) have been
satisfied on and as of the date of the applicable Credit Extension.

 

63



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Lender at the time of each Credit Extension that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clauses (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the 2019 Transactions,
(a) are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate or other organizational action, and (c) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject, or (iii) violate any applicable
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (c)(ii)(x), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the 2019 Transactions, (b) [reserved], (c)
[reserved] or (d) the exercise by the Lender of its rights under the Loan
Documents except for (i) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (except to the extent not required to be
obtained, taken, given or made or be in full force and effect pursuant to the
Guarantee Requirements) and (ii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

64



--------------------------------------------------------------------------------

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and Parent and its
Subsidiaries, as applicable, as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of the Borrower and its Subsidiaries which have been
furnished to the Lender prior to the ClosingFirst Amendment Effective Date have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

(c) Since December 31, 20158, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the ClosingFirst Amendment Effective Date, none of the Borrower or its
Subsidiaries has any material Indebtedness for borrowed money (other than
(i) Indebtedness reflected on Schedule 5.05, (ii) Indebtedness arising under the
Senior REIT Facilities, (iii) Indebtedness arising under the Senior Notes
Indenture and the New Senior Notes Indenture and (iiiiv) Indebtedness arising
under the Loan Documents).

Section 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower or each of its
Restricted Subsidiaries, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 5.07 No Default.

No Default or Event of Default has occurred or is continuing.

Section 5.08 Ownership of Property; Liens; Real Property; Leases and Management
Agreements.

(a) The Borrower and/or each of its Restricted Subsidiaries, as applicable, has
good record title to, or valid leasehold interests in, or easements or other
limited property interests in, all Real Property necessary in the ordinary
conduct of its business, free and clear of all Liens except as set forth on
Schedule 5.08 hereto and except for Liens permitted by Section 7.01 and where
the failure to have such title or other interest could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(b) Except as would not have a Material Adverse Effect, (i) no Loan Party is a
party to any agreement which requires or will require such Loan Party to pay any
material property improvement plan fees or charges or requires or will require
any Loan Party to renovate, update, upgrade, repair, enhance, or improve such
Real Property as a result of the 2019 Transactions, and (ii) all Operating
Leases and Management Agreements to which any Loan Party is a party are in full
force and effect, are the legal, valid and binding obligations of each of the
Loan Parties party thereto, enforceable in accordance with their terms (subject
to applicable Debtor Relief Laws and by general principles of equity) and no
consent is required in connection with any such agreements for the consummation
of the 2019 Transactions, except as shall have been obtained prior to the
ClosingFirst Amendment Effective Date. In addition, (A) no material rights in
favor of the applicable Loan Party under any Operating Lease or Management
Agreement have been waived, canceled or surrendered; (B) all material amounts
due and payable by any Loan Party under any Operating Lease or Management
Agreement have been paid in full (except to the extent such payment is not yet
overdue); (C) no Loan Party or any of its Subsidiaries is, to the knowledge of
each Loan Party and its Subsidiaries, in material default under any Operating
Lease or Management Agreement and no Loan Party or any of its Subsidiaries has
received any notice of material default with respect to any Operating Lease or
Management Agreement; and (D) to the knowledge of the Loan Parties, no
counterparty to any Operating Lease or Management Agreement is in material
default thereunder.

Section 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property owned, leased, or operated
by any Loan Party, Subsidiary or a franchisee (subject to, in the case of such
franchised Real Property not managed by the Loan Parties or Subsidiaries or
their Affiliates, the knowledge of the Borrower) is the subject of any claims,
investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under or
relating to any Environmental Law;

 

66



--------------------------------------------------------------------------------

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property, at any Real Property licensed to a franchisee (subject to, in the
case of such franchised Real Property not managed by the Loan Parties or
Subsidiaries or their Affiliates, the knowledge of the Borrower) or, to the
knowledge of the Borrower, any real property formerly owned, leased, or operated
by any Loan Party, Subsidiary or franchisee that could reasonably be expected to
require investigation, remedial activity or corrective action or cleanup by, or
on behalf of, any Loan Party or Subsidiary or could reasonably be expected to
result in any Environmental Liability; and

(d) to the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the Loan Parties or any of their
respective operations or any facilities currently or formerly owned, leased, or
operated by any of the Loan Parties, Subsidiaries or franchisees that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability.

Section 5.10 Taxes.

(a) Each of the Loan Parties and their respective Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns and reports
that are required to have been filed and has paid all Taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property, and all other material Taxes, fees or other charges required to be
paid by it or imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan Party
or Subsidiary), and no Tax Lien has been filed, and, to the knowledge of the
Loan Parties, no claim is being asserted, with respect to any such Taxes, fees
or other charges.

(b) For its taxable year ended December 31, 2010, Borrower made a timely
election to be subject to tax as a real estate investment trust (a “REIT”)
pursuant to Sections 856 through 860 of the Code. Commencing with its short
taxable year ending December 31, 2010, Borrower has been organized and operated
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation should enable it to continue to meet the
requirements for qualification and taxation as a REIT under the Code.

Section 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state Laws.

 

67



--------------------------------------------------------------------------------

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder, would
not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. Neither any Loan Party nor any ERISA Affiliate
maintains or contributes to a Plan that is, or is expected to be, in at-risk
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), in each case, except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 5.12 Subsidiaries; Equity Interests.

As of the ClosingFirst Amendment Effective Date (after giving effect to the 2019
Transactions), no Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests owned by
the Loan Parties (or a Subsidiary of any Loan Party) in such Subsidiaries (other
than Immaterial Subsidiaries) have been validly issued and are fully paid and
all Equity Interests owned by a Loan Party in such Subsidiaries (other than
Immaterial Subsidiaries) are owned free and clear of all Liens except any Lien
that is permitted under Section 7.01. As of the ClosingFirst Amendment Effective
Date (after giving effect to the 2019 Transactions) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors,
directors’ qualifying shares and springing membership interests held by
independent managers) of any nature relating to any Equity Interest of Borrower
or any Subsidiary.

Section 5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U of the Board of Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

68



--------------------------------------------------------------------------------

Section 5.14 Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to the
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), when
taken as a whole contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements therein (when taken as
a whole), in the light of the circumstances under which they were made, not
materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the ClosingFirst Amendment Effective Date (a) there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened, (b) hours
worked by and payment made to employees of the Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws, (c) the Borrower and the other Loan Parties have complied
with all applicable labor laws including work authorization and immigration and
(d) all payments due from the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

Section 5.16 Use of Proceeds. The proceeds of the Initial Loans shall be used
solely for (i) the repayment in full of a portion of the Indebtedness of the
Borrower and its Subsidiaries under the Mortgage Loan Agreement and to pay for
Transaction Expenses, and (ii) to the extent any portion of the proceeds of the
Initial Loans remain following application of the proceeds pursuant to the
precedent clause (i), for general corporate purposes.

Section 5.17 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, trade secrets, licenses, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and, to the
knowledge of the Borrower, such IP Rights do not conflict with the rights of any
Person, except to the extent such failure to own, license or possess or such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The business of any Loan Party or
any of their Subsidiaries as currently conducted does not infringe upon,
misappropriate or otherwise violate any IP Rights held by any Person except for
such infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights is filed and
presently pending or, to the knowledge of the Borrower, presently threatened in
writing against any Loan Party or any of its Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

Section 5.18 Solvency.

On the ClosingFirst Amendment Effective Date, after giving effect to the 2019
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.19 [Reserved].

Section 5.20 OFAC; USA PATRIOT Act; FCPA; Anti-Corruption Laws; Sanctions.

(a) The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

(b) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and
each of the foreign assets control regulations of the United States Department
of the Treasury (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.

(c) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, employee, agent or controlled affiliate of
the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby is a
Sanctioned Person, nor is the Borrower or any of its Subsidiaries located,
organized or resident in any country or territory that is the subject of
Sanctions.

(d) No part of the proceeds of the Loans will be used by the Borrower (i) in
violation of Anti-Corruption Laws or applicable Sanctions or (ii) for the
purpose of financing any activities or business of or with any Sanctioned
Person, unless authorized or not prohibited under applicable Sanctions.

 

70



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, then from and after the Closing Date, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Lender, within 90 days after the end of each fiscal year, a
consolidated balance sheet of the Borrower and its Subsidiaries and Parent and
its consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; provided that such report may
contain a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, if such qualification or exception is
related to (i) an upcoming maturity date under any Indebtedness or (ii) any
actual or potential inability to satisfy any financial covenant (whether or not
such failure has occurred);

(b) Deliver to the Lender, within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower and Parent, a
consolidated balance sheet of the Borrower and its Subsidiaries and Parent and
its consolidated Subsidiaries as at the end of such fiscal quarter and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c) Deliver to the Lender, no later than 90 days after the end of each fiscal
yearwithin five Business Days following the date on which financial statements
are required to be delivered pursuant to Section 6.01(a), a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of assumptions stated
therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Lender with each set of consolidated financial statements
referred to in Sections 6.01(a) and 6.01(b) above, supplemental financial
information necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements.

 

71



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and 6.01(b)
may be satisfied with respect to such financial information by furnishing
(A) the applicable financial statements of the Borrower or Parent, as
applicable, or (B) the Borrower’s or Parent’s, as applicable, Form 10-K or 10-Q,
as applicable, filed with the SEC.

Documents required to be delivered pursuant to Sections 6.01 and 6.02 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the Borrower’s website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which the Lender
has access (whether a commercial, third-party website or whether sponsored by
the Lender); provided that: (i) upon written request by the Lender, the Borrower
shall deliver paper copies of such documents to the Lender until a written
request to cease delivering paper copies is given by the Lender; and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the Lender
of the posting of any such documents and provide to the Lender by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Lender; provided, however, that if such Compliance Certificate is first
delivered by electronic means, the date of such delivery by electronic means
shall constitute the date of delivery for purposes of compliance with
Section 6.02(a).

Section 6.02 Certificates; Other Information.

Deliver to the Lender:

(a) concurrently withwithin five (5) Business Days following (x) the delivery of
the financial statements referred to in Sections 6.01(a) and 6.01(b), a duly
completed Compliance Certificate signed by a Responsible Officer of the Borrower
accompanied, when applicable, by copies of any amendments to the Operating
Leases, Ground Leases or Management Agreements entered into during such period;
provided that the Borrower shall not be required to provide copies of such
amendments to the extent such amendments have been previously filed with the SEC
and (y) the delivery of the financial statements referred to in Section 6.01(b),
a certificate by a Responsible Officer of the Borrower that such financial
statements fairly present in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(b) concurrently withwithin five (5) Business Days following the delivery of the
financial statements referred to in Section 6.01(a) and 6.01(b), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Subsidiaries for the reporting period then ended and for
the period from the beginning of the then current fiscal year to the end of such
period, as compared to the portion of projections covering such periods and to
the comparable periods of the previous year, including occupancy figures and
average daily rate calculations, in each case, with respect to each of the
properties of the Borrower and its Subsidiaries; provided that the Borrower
shall not be required to deliver any documents or information to the Lender
pursuant to this Section 6.02(b) for any financial quarter for which the Parent
files similar documents or information in respect of itself and its Subsidiaries
with the SEC;

 

72



--------------------------------------------------------------------------------

(c) concurrently with the delivery of the financial statements referred to in
Section  6.01(a), a certificate of the independent certified public accountants
reporting on such financial statements (which certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations)
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default, except as specified in such certificate (it
being understood that such certificate shall be limited to the items and scope
that independent certified public accountants are permitted to cover in such
certificates pursuant to their processional standards and customs of
profession);[reserved];

(d) [reserved];

(e) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Lender pursuant hereto; provided that
notwithstanding the foregoing, the obligations in this Section 6.02(fe) may be
satisfied if such information is publicly available on the SEC’s EDGAR website;

(f) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Indebtedness for borrowed money permitted under Section 7.03 with an
aggregate outstanding principal amount in excess of $100,000,000, any Permitted
Refinancing thereof, and not otherwise required to be furnished to the Lender
pursuant to any other clause of this Section 6.02;

(g) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) [reserved], (ii) a description of each event, condition or
circumstance during the last fiscal quarter covered by such Compliance
Certificate requiring a mandatory prepayment under Section 2.05(b) and (iii) a
list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded Subsidiary as
of the date of delivery of such Compliance Certificate or confirmation that
there has been no change in such information since the later of the Closing Date
or the date of the last such list; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Lender may from time to time reasonably request.

 

73



--------------------------------------------------------------------------------

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained knowledge thereof, notify the Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or any of its Subsidiaries thereof that would reasonably be
expected to result in a Material Adverse Effect or (ii) with respect to any Loan
Document;

(d) of the occurrence of any ERISA Event, as soon as possible and in any event
within 10 days after the Borrower knows or have reason to know thereof; and

(e) of any material amendment or modification to, or material waiver or consent
under, the Operating Leases or Management Agreements.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), 6.03(b) or 6.03(c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Notwithstanding the foregoing, the obligations in Section 6.03(e) may be
satisfied by the filing of such material amendment or modification to, or
material waiver or consent under, the relevant Operating Leases or Management
Agreements with the SEC within the time periods required under the rules and
regulations promulgated by the SEC.

Section 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business all its obligations and liabilities, except,
in each case, (i) to the extent any such obligation or liability is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05, (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of clause (a) (other
than with respect to the Borrower) or clause (b), to the extent that failure to
do so would not reasonably be

 

74



--------------------------------------------------------------------------------

expected to have, individually or in the aggregate, a Material Adverse Effect,
and (c) maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance by the Borrower and its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions and (d) conduct its business in compliance in all material
respects with Anti-Corruption Laws and Sanctions, including the USA PATRIOT Act.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted. In addition with respect to each of the Properties that is subject to
an Operating Lease, use commercially reasonable efforts to: (a) cause the
Operating Lessees to maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and involuntary Dispositions
excepted; (b) cause the Operating Lessees to make all necessary repairs thereto
and renewals and replacements thereof; (c) cause the Operating Lessees to use
the standard of care typical in the industry in the operation and maintenance of
its facilities and the personal property related thereto; (d) cause the
Operating Lessees to comply in all material respects with the terms, conditions,
restrictions and other requirements of all recorded documents related thereto;
(e) cause the Operating Lessees to comply in all material respects with the
terms, conditions, restrictions and other requirements set forth in all
applicable local, state and federal ordinances, zoning laws and other applicable
laws; and (f) cause the Loan Party owning each such respective Property to also
own all material personal and Real Property (including, without limitation,
furnishings, equipment, software and other Property) required for the continued
operation and maintenance of such Property in the ordinary course of business
(except for (i) such Property as has been traditionally leased by such Loan
Party in connection with such operation and maintenance, to the extent such
leases have been disclosed to the Lender in writing prior to the date of this
Agreement and (ii) the transfer of personal property related to the Properties
to the Operating Lessees as permitted hereunder).

Section 6.07 Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and the Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons, including flood
insurance with respect to each Flood Hazard Propertyflood hazard property, in
each case in compliance with the National Flood Insurance Act of 1968 and the
Flood Disaster Protection Act of 1973 (where applicable).

Section 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

75



--------------------------------------------------------------------------------

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, the Lender shall not exercise such rights more often than once during
any calendar year and only one such time shall be at the Borrower’s expense;
provided, further, that when an Event of Default exists, the Lender (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Lender shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10 or in
Section 6.02(h), none of the Borrower nor any Restricted Subsidiary shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Lender (or its
representatives or contractors) is prohibited by Law or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work-product.

Section 6.11 Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Lender to:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
the Borrower, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within 60 days after such formation, acquisition, cessation or designation,
or such longer period as the Lender may agree in writing in its sole and
reasonable discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Guarantee Requirement to duly execute and deliver to the Lender
joinders to this Agreement as Guarantors and other agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Lender;

 

76



--------------------------------------------------------------------------------

(B) [reserved];

(C) [reserved];

(ii) if reasonably requested by the Lender, within 60 days after such request
(or such longer period as the Lender may agree in writing in its reasonable
discretion), deliver to the Lender a signed copy of an opinion, addressed to the
Lender, of counsel for the Loan Parties reasonably acceptable to the Lender as
to such matters set forth in this Section 6.11(a) as the Lender may reasonably
request.

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(i) comply, and take all commercially reasonable actions to cause all lessees
and other Persons operating or occupying its properties to comply, with all
applicable Environmental Laws and Environmental Permits;

(ii) obtain, maintain and renew all Environmental Permits necessary for its
operations and properties; and

(iii) in each case to the extent the Loan Parties or Subsidiaries are required
to do so by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any Real Property
in accordance with applicable Environmental Laws.

Section 6.13 [Reserved].

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary of the Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Senior Loan-to-Value Ratio, tested on a
Pro-Forma Basis, shall not exceed 45% and, as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the Lender
a certificate setting forth in reasonable detail the calculations demonstrating
such compliance and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any
Indebtedness for borrowed money permitted under Section 7.03 with an aggregate
outstanding principal amount in excess of $100,000,000 or any Junior Financing.
The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrower therein at the date
of designation in an amount equal to the fair market value of the Borrower’s or
its Subsidiary’s (as applicable) Investment therein.

 

77



--------------------------------------------------------------------------------

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in such Subsidiary pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Subsidiary’s (as applicable) Investment in
such Subsidiary.

Section 6.15 Maintenance of Ratings.

In respect of the Borrower, use commercially reasonable efforts to maintain a
public corporate rating (but not any specific rating) from S&P and a public
corporate family rating (but not any specific rating) from Moody’s.

Section 6.16 Post-Closing Covenants.

Except as otherwise agreed by the Lender in its sole and reasonable discretion,
the Borrower shall, and shall cause each of the other Loan Parties to, deliver
each of the documents, instruments and agreements and take each of the actions
set forth on Schedule 6.16 within the time periods set forth therein (or such
longer time periods as determined by the Lender in its sole and reasonable
discretion).

Section 6.17 Taxes.

(a) File or cause to be filed all federal and state Tax returns and other
material Tax returns and reports that are required to be filed and pay all Taxes
shown to be due and payable on such returns or otherwise assessed against it or
imposed on any of its property, and all other material Taxes, fees or other
charges required to be paid by it or imposed on it or any of its property by any
Governmental Authority (other than (i) any Taxes the amount or validity of which
is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP or (ii) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect).

(b) Borrower will continue to be treated as and maintain its qualification as a
“real estate investment trust” as defined in Section 856 of the Code for U.S.
federal income tax purposes.

Section 6.18 Use of Proceeds.

The proceeds of the Initial Loans shall be used solely for (i) the repayment in
full of a portion of the Indebtedness of the Borrower and its Subsidiaries under
the Mortgage Loan Agreement and to pay for Transaction Expenses, and (ii) to the
extent any portion of the proceeds of the Initial Loans remain following
application of the proceeds pursuant to the precedent clause (i), for general
corporate purposes.

 

78



--------------------------------------------------------------------------------

Section 6.19 Know Your Customer.

The Borrower shall, promptlyPromptly following a request by the Lender, provide
all documentation and other information that the Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

Section 6.20 [Reserved]

Section 6.21 Leases.

Use commercially reasonable efforts to enforce and comply with all material
terms and provisions of the Operating Leases in all material respects.

Section 6.22 Management Agreements.

Use commercially reasonable efforts to cause the Operating Lessees to enforce
and comply with all material terms and provisions of the Management Agreements
in all material respects.

Section 6.23 Property.

(a) Cause all Properties located in the United States to be owned by a Loan
Party, an Unrestricted Subsidiary or a Specified Property Owning Entity; and

(b) Cause each Domestic Subsidiary that owns Properties located outside of the
United States to be designated as a Specified Property Owning Entity.

ARTICLE VII

NEGATIVE COVENANTS

So long as the Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, then from and after the ClosingFirst Amendment Effective Date:

Section 7.01 Liens.

Neither the Borrower nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) without duplication, Liens pursuant to or permitted by any Senior REIT Loan
Document;

(b) Liens existing on the ClosingFirst Amendment Effective Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03(b) and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03(b);

 

79



--------------------------------------------------------------------------------

(c) Liens for Taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by appropriate actions diligently conducted and for
which adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than 45
days or if more than 45 days overdue, that are unfiled and no other action has
been taken to enforce such Lien or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, that do
not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries, taken as a
whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses (including of intellectual
property) granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;

(j) [Reserved];

 

80



--------------------------------------------------------------------------------

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or, to the
extent related to any of the foregoing, Section 7.02(r) to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 7.05 (other
than Section 7.05(e)), in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of the Borrower or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(o) [Reserved];

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to pooled
deposit or sweep accounts of the Borrower or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) Ground Leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary

 

81



--------------------------------------------------------------------------------

security deposits and (iii) with respect to Capitalized Leases, such Liens do
not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
the Lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party and
that does not constitute “Collateral” under the Senior REIT Loan Documents,
which Liens secure Indebtedness of Restricted Subsidiaries that are not Loan
Parties permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(u) and 7.01(w); provided that (i) such Lien does not extend to
any additional property, other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien and (B) proceeds and
products thereof, and (ii) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is permitted by Section 7.03 (to
the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of (i) $60,000,000 and (ii) an
amount of obligations that does not exceed in the aggregate an Incremental
Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries as of the
last day of the most recently ended Test Period on or prior to the date of
determination equal to 1.0%;

 

82



--------------------------------------------------------------------------------

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s) of
the Senior REIT Credit Agreement;

(ee) Liens securing Indebtedness permitted under Sections 7.03(y) and (z); and

(ff) deposits of cash made in the ordinary course of business with the owner or
lessor of premises leased and operated by the Borrower or any of its Restricted
Subsidiaries to secure the performance of the Borrower’s or such Restricted
Subsidiary’s obligations under the terms of the lease for such premises;

Notwithstanding the foregoing, no consensual Liens shall exist on (x) Equity
Interests that constitute “Collateral” under the Senior REIT Loan Documents,
(y) any Real Property owned by the Borrower or any of its Restricted
Subsidiaries (whether now owned or hereafter acquired) or (z) the Operating
Leases, Ground Leases or Management Agreements (or any right or interest therein
(including any rent payable thereunder)), in each case other than pursuant to
Sections 7.01(a), 7.01(dd) and 7.01(ee).

Section 7.02 Investments.

Neither the Borrower nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of the Borrower or any direct or
indirect parent thereof directly from such issuing entity (provided that the
amount of such loans and advances shall be contributed to the Borrower in cash
as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $5,000,000;

(c) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any of its Restricted Subsidiaries or any Person that will, upon
such Investment become a Restricted Subsidiary; provided that any Investment
made by any Person that is not a Loan Party in any Loan Party pursuant to this
Section 7.02(c) shall be subordinated in right of payment to the Loans;
provided, further, that the aggregate amount of Investments made pursuant to
this Section 7.02(c) in Restricted Subsidiaries that are not Loan Parties shall
not exceed at any time outstanding the greater of (x) $200,000,000 and (y) an
amount of Investments that would result in an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
3.0%;

 

83



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.03 (other
than 7.03(c) and 7.03(d)), 7.04 (other than 7.04(b)(ii)(y), 7.04(c), 7.04(d) and
7.04(e)), 7.05 (other than 7.05(d)(ii) or 7.05(e)) and 7.13, respectively, or
Investments in the amount that is permitted to be made or declared as a
Restricted Payments under 7.06 (other than 7.06(e));

(f) Investments (i) existing or contemplated on the ClosingFirst Amendment
Effective Date and set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
ClosingFirst Amendment Effective Date by the Borrower or any Restricted
Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the ClosingFirst Amendment Effective Date or as otherwise permitted by this
Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) [reserved]; (ii) any acquired or newly formed
Restricted Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03; (iii) to the extent required
by the Guarantee Requirement, any such newly created or acquired Subsidiary
(other than an Excluded Subsidiary or an Unrestricted Subsidiary) shall become a
Guarantor, in accordance with Section 6.11; (iv) immediately prior to, and after
giving effect thereto, no Event of Default under Section 8.01(a), (f) or
(g) shall have occurred and be continuing or would result therefrom; (v)
[reserved]; (vi) any Person or asset or division as acquired in accordance
herewith shall be in the business of owning hotel properties or a Similar
Business; and (vii) the aggregate amount of Investments made in Persons that do
not become Loan Parties, or, in the case of an asset acquisition, assets that
are not acquired by any Loan Party, when taken together with the total
consideration for all such Persons and assets so acquired after the Closing
Date, shall not exceed at any time outstanding the greater of (x) $200,000,000
and (y) an amount that would result in an Incremental Loan-to-Value Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination equal to 3.0% (any
such acquisition, a “Permitted Acquisition”); provided that, the Borrower shall
provide to the Lender, prior to the consummation of any Permitted Acquisition
with a total consideration in excess of $50,000,000 (A) a notice of the
Permitted Acquisition and (B) a certificate signed by a Responsible Officer
certifying as to compliance with clauses (i) and (vii) above;

 

84



--------------------------------------------------------------------------------

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) [Reserved];

(n) [Reserved];

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Borrower
or any direct or indirect parent of the Borrower;

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(vii);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) so long as, immediately prior to and immediately after giving effect
thereto, no Event of Default has occurred and is continuing, Investments in an
aggregate amount outstanding not to exceed at any time the FFO Builder Basket on
such date;

 

85



--------------------------------------------------------------------------------

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
Section 7.02(v) and Section 7.02(y) that are at the time outstanding, without
giving effect to the sale of an Unrestricted Subsidiary to the extent the
proceeds of such sale do not consist of cash or marketable securities (until
such proceeds are converted to Cash Equivalents), not to exceed the greater of
(i) $200,000,000 and (ii) an amount of Investments that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 3.0%;

(w) other Investments not to exceed the greater of (x) $200,000,000 and (y) an
amount of Investments that would result in an Incremental Loan-to-Value Ratio of
the Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period on or prior to the date of determination equal to
3.0% at any time outstanding;

(x) Investments in any Similar Business having an aggregate fair market value
(being measured at the time such Investment is made and without giving effect to
subsequent changes in value), taken together with all other Investments made
pursuant to this clause (x), not to exceed an amount of Investments that would
result in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 2.0% at any time outstanding (at the
time such Investment is made) in the aggregate;

(y) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
Section 7.02(y) and Section 7.02(v) that are at that time outstanding, not to
exceed the greater of (i) $200,000,000 and (ii) an amount of Investments that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 3.0%; and

(z) cash Investments in, or contributions of Real Property to, Specified
Property Owning Entities the proceeds of which are intended to be used by each
such Specified Property Owning Entity to acquire, develop, construct, improve or
renovate Properties.

For purposes of compliance with this Section 7.02, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received in cash by such other Person with respect thereto
(but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment and less any such amount which increases the
FFO Builder Basket).

Section 7.03 Indebtedness.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

 

86



--------------------------------------------------------------------------------

(b) (i) Indebtedness outstanding on the ClosingFirst Amendment Effective Date
and listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) Indebtedness owed to the Borrower or any Restricted Subsidiary outstanding
on the ClosingFirst Amendment Effective Date and any refinancing thereof with
Indebtedness owed to the Borrower or any Restricted Subsidiary in a principal
amount that does not exceed the principal amount (or accreted value, if
applicable) of the intercompany Indebtedness so refinanced; provided that
(x) any amount in excess of $5,000,000 owed by a Restricted Subsidiary that is
not a Loan Party (including a Specified Property Owning Entity) to a Loan Party
shall be evidenced by an Intercompany Note and (y) all such Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) in the case of any Guarantee of Indebtedness of any
Restricted Subsidiary that is not a Loan Party by any Loan Party, such Guarantee
is permitted under Section 7.02 and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lender as
those contained in the subordination of such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (A) in the case of any
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Loan Party, such Indebtedness is permitted under Section 7.02; provided that any
amount in excess of $5,000,000 owed by a Restricted Subsidiary that is not a
Loan Party (including a Specified Property Owning Entity) to a Loan Party shall
be evidenced by an Intercompany Note and (B) all such Indebtedness of any Loan
Party owed to any Person or Restricted Subsidiary that is not a Loan Party shall
be evidenced by an Intercompany Note and shall be subordinated in right of
payment to the Loans (for the avoidance of doubt, any such Indebtedness owing to
a Restricted Subsidiary that is not a Loan Party shall be deemed to be expressly
subordinated in right of payment to the Loans unless the terms of such
Indebtedness expressly provide otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions and
(iii) any Permitted Refinancing of any of the foregoing, in an aggregate
principal amount of Indebtedness at any time outstanding under this
Section 7.03(e) not to exceed the greater of (x) $125,000,000 and (y) an amount
of Indebtedness that would result in an Incremental Loan-to-Value Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination equal to 2.0%, in
each case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

 

87



--------------------------------------------------------------------------------

(g) Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that immediately after giving pro forma effect to
such Permitted Acquisition and the assumption of such Indebtedness, (i) if
Secured Indebtedness, the Senior Loan-to-Value Ratio as of the last day of the
most recently ended Test Period on or prior to the date of determination is no
greater than 45.0% and (ii) either (x) the Interest Coverage Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination would be greater than
immediately prior to such transactions or (y) after incurring at least $1.00 of
additional Indebtedness the Interest Coverage Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination would be equal to or greater
than 2.0 to 1.0; provided that any such Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party under this Section 7.03(g), together with
any Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(q) or 7.03(w), does not exceed in the aggregate an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 2.0% at any time outstanding determined at the
time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness of the Borrower or any Restricted Subsidiary under the Senior
Notes Indenture and the Newany Senior Notes Indenture in an aggregate principal
amount not to exceed $12,305 0,000,000 and any Permitted Refinancing thereof;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(l) obligations in respect of treasury services agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements, in each case in
connection with deposit accounts;

(m) Indebtedness of the Borrower and the Restricted Subsidiaries in aggregate
principal amount at any time outstanding not to exceed the greater of (x)
$250,000,000 and (y) an amount of Indebtedness that would result in an
Incremental Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries
as of the last day of the most recently ended Test Period on or prior to the
date of determination equal to 4.0%;

 

88



--------------------------------------------------------------------------------

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) unsecured Indebtedness in an aggregate principal amount, not to exceed when
aggregated with the Initial Loans and with the amount of Incremental Loans
pursuant to Section 2.14(d)(v)), the greater of (A) $300,000,000 and (B) an
unlimited amount so long as the Incremental Loan-to-Value Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period, as if
any Incremental Loans available under such Incremental Commitments had been
outstanding on the last day of such period, and, in each case, without netting
the cash proceeds of any such Incremental Loans, does not exceed 5.0%;; provided
(A) no such Indebtedness may be guaranteed by any Person which is not a Loan
Party and (B) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums, call protection and optional prepayment or redemption
provisions) that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the terms
and conditions of the Loan Documents (when taken as a whole) (except for any
Previously Absent Financial Maintenance Covenant, in which case the Lender shall
be given prompt written notice of such Previously Absent Financial Maintenance
Covenant and the Loan Document shall be automatically and without further action
deemed modified on or prior to the date of incurrence of such Indebtedness to
include such Previously Absent Financial Maintenance Covenant for the benefit
of, if such Previously Absent Financial Maintenance Covenant is added for the
benefit of any Indebtedness in the form of term loans or notes, the Initial
Loans, it being understood that upon the amendment of the Loan Document to
include any such Previously Absent Financial Maintenance Covenant, any
subsequent amendment, modification or waiver to the Loan Document as it pertains
to such Previously Absent Financial Maintenance Covenant shall only be made
pursuant to Section 10.1) (provided further that, at the option of the Borrower,
a certificate of the Borrower as to the satisfaction of the conditions described
in this clause (B) delivered at least five Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and

 

89



--------------------------------------------------------------------------------

conditions satisfy the foregoing requirements of this clause (B), shall be
conclusive unless the Lender notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)); provided, further, that any such Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party under this
Section 7.03(q), together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Loan Party pursuant to Sections 7.03(g) or 7.03(w),
does not exceed in the aggregate an Incremental Loan-to-Value Ratio of the
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period on or prior to the date of determination equal to 2.0% at any
time outstanding determined at the time of incurrence;

(r) Indebtedness supported by a letter of credit, in a principal amount not to
exceed the face amount of such letter of credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) without duplication, Indebtedness pursuant to the Senior REIT Loan
Documents;

(v) Indebtedness of Foreign Subsidiaries in an aggregate principal amount at any
one time outstanding not to exceed an amount of Indebtedness that would result
in an Incremental Loan-to-Value Ratio of the Borrower and the Restricted
Subsidiaries as of the last day of the most recently ended Test Period on or
prior to the date of determination equal to 1.0% as of any date of incurrence;

(w) unsecured Indebtedness of the Borrower or any Restricted Subsidiary, so long
as the Interest Coverage Ratio on a consolidated basis for the Borrower and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been at least 2.00 to 1.00,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred and the
application of proceeds therefrom had occurred at the beginning of such
four-quarter period and, without duplication, Permitted Refinancings of such
Indebtedness; provided that such Indebtedness (i) shall have a maturity date
that is at least 91 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (ii) shall have a Weighted Average Life to Maturity
not shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities, (iii) shall not be subject to scheduled amortization and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case on or prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) such Indebtedness may not be guaranteed by any
Person which is not a Loan Party and (v) shall have terms and conditions (other
than pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions) that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
terms and conditions of the Loan Documents (when taken as a whole) (except for
any Previously Absent Financial Maintenance Covenant, in which case the Lender
shall be given prompt written notice of such Previously Absent Financial

 

90



--------------------------------------------------------------------------------

Maintenance Covenant and the Loan Document shall be automatically and without
further action deemed modified on or prior to the date of incurrence of such
Indebtedness to include such Previously Absent Financial Maintenance Covenant
for the benefit of, if such Previously Absent Financial Maintenance Covenant is
added for the benefit of any Indebtedness in the form of term loans or notes,
the Initial Loans, it being understood that upon the amendment of the Loan
Document to include any such Previously Absent Financial Maintenance Covenant,
any subsequent amendment, modification or waiver to the Loan Document as it
pertains to such Previously Absent Financial Maintenance Covenant shall only be
made pursuant to Section 10.1) (provided further that, at the option of the
Borrower, a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (iv) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (iv), shall be conclusive unless the Lender notifies the Borrower within
such five Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)); provided,
further, that any such Indebtedness incurred by a Restricted Subsidiary that is
not a Loan Party under this Section 7.03(w), together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(g) or 7.03(q) does not exceed in the aggregate an Incremental
Loan-to-Value Ratio of the Borrower and the Restricted Subsidiaries as of the
last day of the most recently ended Test Period on or prior to the date of
determination equal to 2.0% at any time outstanding determined at the time of
incurrence;

(x) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06(g);

(y) without duplication, “Permitted Ratio Debt” and any “Permitted Refinancing”
thereof (each as defined in the Senior REIT Credit Agreement);

(z) without duplication, “Credit Agreement Refinancing Indebtedness” (as defined
in the Senior REIT Credit Agreement);

(aa) without duplication, amounts incurred under Sections 2.14 and 7.03(q) of
the Senior REIT Credit Agreement; and

(bb) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(zaa) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(x) above, the Borrower
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents will at all
times be deemed to be outstanding in reliance only on the exception in
Section 7.03(a).

 

91



--------------------------------------------------------------------------------

Section 7.04 Fundamental Changes.

Neither the Borrower nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, (in respect of the
Borrower or any Domestic Subsidiary) reorganize itself in any non-U.S.
jurisdiction or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person and such merger does not result in the Borrower ceasing to be a
corporation, partnership or limited liability company organized under the Laws
of the United States, any state thereof or the District of Columbia or (ii) one
or more other Restricted Subsidiaries; provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve or the
Borrower or any Restricted Subsidiary may change its legal form (x) if the
Borrower determines in good faith that such action is in the best interest of
the Borrower and its Restricted Subsidiaries and if not materially
disadvantageous to the Lender and (y) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business are otherwise disposed of or transferred
in accordance with Sections 7.02 (other than Section 7.02(e)) or 7.05 (other
than Section 7.05(e)) or, in the case of any such business, discontinued, shall
be transferred to otherwise owned or conducted by another Loan Party after
giving effect to such liquidation or dissolution (it being understood that in
the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary that is not a
Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of the Borrower under this Agreement and the other

 

92



--------------------------------------------------------------------------------

Loan Documents to which the Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to the Lender, (C) each Guarantor,
unless it is the other party to such merger or consolidation, shall have
confirmed that its Guaranty shall apply to the Successor Company’s obligations
under the Loan Documents, (D) [reserved], (E) the Borrower shall have delivered
to the Lender an officer’s certificate and an opinion of counsel, each stating
that such merger or consolidation and such supplement to this Agreement
preserves the enforceability of this Agreement and the Guaranty and (F) such
merger shall be permitted or not restricted under Section 7.02; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, the Borrower under this Agreement;

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02 (other than Section 7.02(e)); provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than
Section 7.05(e)).

Section 7.05 Dispositions.

Neither the Borrower nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries and (ii) Dispositions of property
no longer used or useful in the conduct of the business of the Borrower and its
Restricted Subsidiaries outside the ordinary course of business in an aggregate
amount not to exceed $15,000,000;

(b) Dispositions of inventory or goods (or other assets, including timeshare and
residential assets, furniture and equipment) held for sale and immaterial assets
(including allowing any registrations or any applications for registration of
any immaterial intellectual property to lapse or go abandoned in the ordinary
course of business), in each case, in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

 

93



--------------------------------------------------------------------------------

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01 (other than Section 7.01(1)(ii)), 7.02 (other than Section 7.02(e) and
Section 7.02(s)), 7.04 (other than Section 7.04(b)(ii) and Section 7.04(f)) and
7.06;

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) by operation of the Operating Leases, (ii) other leases, subleases,
licenses or sublicenses (including the provision of software under an open
source license), in each case in the ordinary course of business and which do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) Dispositions of intellectual property that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries so long as the Borrower or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such
intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this Section 7.05(j) for a purchase price in excess of $50,000,000 the
Borrower or any of its Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(r)(ii),
7.01(dd) (only to the extent the Obligations are secured by such cash and Cash
Equivalents) and 7.01(ee) (only to the extent the Obligations are secured by
such cash and Cash Equivalents)); provided, however, that for the purposes of
this Section 7.05(j)(ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition
and for which the Borrower and all of its Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (B) any securities
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x)
$125,000,000 and (y) an amount that would result in an Incremental Loan-to-Value
Ratio of the Borrower and the Restricted Subsidiaries as of the last day of the
most recently ended Test Period on or prior to the date of determination equal
to 2.0% at any time (net of any non-cash consideration converted into cash and
Cash Equivalents);

(k) [Reserved];

 

94



--------------------------------------------------------------------------------

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions permitted
under Section 7.03(e);

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the Borrower and its Restricted
Subsidiaries as a whole, as determined in good faith by the management of the
Borrower;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements, and

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights,

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) (other than, to the extent constituting
Dispositions, transactions permitted by Sections 7.02 or 7.04), 7.05(i) and
7.05(p) and except for Dispositions from a Loan Party to any other Loan Party)
shall be for no less than the fair market value of such property at the time of
such Disposition.

Section 7.06 Restricted Payments.

Neither the Borrower nor any of the Restricted Subsidiaries shall declare or
make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) the payment of any distribution or other action which the Borrower believes
in good faith is necessary either to maintain the Borrower’s status as a real
estate investment trust under the Code or to enable the Borrower to avoid
payment of any Tax that could be avoided by reason of a distribution or other
action by the Borrower, including actions necessary to maintain the pairing
arrangement of the Borrower’s Class B common stock with the Parent’s common
stock (other than in connection with a voluntary share repurchase by the
Borrower);

 

95



--------------------------------------------------------------------------------

(d) the Borrower may make a Restricted Payment with respect to preferred
interests issued to satisfy the “100 shareholders” REIT qualification
requirement under Section 856(a)(5) of the Code (“REIT Distribution”) in an
amount not exceeding $100,000 per annum in the aggregate;

(e) to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than Section 7.02(e)), 7.04
or 7.08 (other than Sections 7.08(b) and 7.08(e));

(f) repurchases of Equity Interests in the Borrower (or any direct or indirect
parent thereof) or any Restricted Subsidiary of the Borrower deemed to occur
upon exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) the Borrower and each Restricted Subsidiary may pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
such Restricted Subsidiary from any future, present or former employee, officer,
director, manager or consultant of such Restricted Subsidiary (or the Borrower)
upon the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee, manager or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Restricted Subsidiary
(or the Borrower); provided that the aggregate amount of Restricted Payments
made pursuant to this Section 7.06(g) shall not exceed $10,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
the next succeeding calendar year); provided, further, that such amount in any
calendar year may be increased by an amount not to exceed the net cash proceeds
of key man life insurance policies received by the Borrower or its Restricted
Subsidiaries;

(h) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed the FFO Builder Basket on such date;

(i) any payments or other transactions pursuant to (i) the Amended and Restated
Services Agreement, dated as of November 12, 2013, entered into among the
Borrower, Parent, and ESA Management, LLC, or any amendment or successor to such
agreement, or (ii) any Tax-sharing agreement between the Borrower, any
Restricted Subsidiary or any other Person with which the Borrower or the
Restricted Subsidiary files a consolidated Taxtax return or with which the
Borrower or the Restricted Subsidiary is part of a consolidated group for Taxtax
purposes, provided that, in the case of a Taxtax-sharing agreement, such
payments shall not exceed the amount of the Taxtax liability that would have
been incurred by the Borrower or such Restricted Subsidiary if the Borrower or
the Restricted Subsidiary had filed a separate Taxtax return on a stand-alone
basis for the period to which such payment is attributable;

 

96



--------------------------------------------------------------------------------

(j) payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

(k) the Borrower or any Restricted Subsidiary may pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition;

(l) [Reserved];payments made for Equity Interests comprising capital stock,
including options, warrants or other rights to acquire such shares of capital
stock (other than Disqualified Equity Interests), of Parent in connection with
the Amended and Restated ESH Hospitality, Inc. 2015 Long-Term Incentive Plan, or
any successor plan approved by the stockholders of the Borrower to settle shares
under the plan;

(m) so long as no Default has occurred and is continuing or would result
therefrom, additional Restricted Payments in an aggregate amount at any time
outstanding not to exceed the greater of (x) $300,000,000 and (y) an amount that
would result in an Incremental Loan-to-Value Ratio of the Borrower and the
Restricted Subsidiaries as of the last day of the most recently ended Test
Period on or prior to the date of determination equal to 5.0%; and

(n) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received or (ii) without duplication with
clause (i), in an amount equal to the Net Proceeds from a Disposition in respect
of property or assets acquired after the Closing Date, if the acquisition of
such property or assets was financed with Excluded Contributions.

Section 7.07 Change in Nature of Business.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the ClosingFirst Amendment Effective Date or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, in each case involving consideration in excess of $10,000,000 (in one
transaction or a series of related transactions) other than (a) loans and other
transactions among the Borrower and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such loan or other
transaction to the extent permitted under this Article VII, (b) on terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate, (c)
[Reserved]transactions with Affiliates for which the Borrower shall have
received an investment banking fairness opinion, (d)

 

97



--------------------------------------------------------------------------------

[Reserved], (e) Restricted Payments permitted under Section 7.06 and Investments
permitted under Section 7.02, (f) employment and severance arrangements between
the Borrower and its Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and arrangements in the ordinary course
of business, (g) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers, officers,
employees and consultants of the Borrower and its Restricted Subsidiaries (or
any direct or indirect parent of the Borrower) in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Restricted Subsidiaries, (h) transactions pursuant to
agreements in existence on the ClosingFirst Amendment Effective Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lender in any material respect, (i) customary payments by
the Borrower and any of its Restricted Subsidiaries to the Investors or their
Affiliates made for any financial, advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) and this Agreement,
(j) a joint venture which would constitute a transaction with an Affiliate
solely as a result of the Borrower or any Restricted Subsidiary owning an equity
interest or otherwise controlling such joint venture or similar entity or,
(k) entering into or modifying leases or related agreements among the Borrower,
the Parent and any Restricted Subsidiary with terms that permit the leases or
related agreements to comply with requirements applicable to real estate
investment trusts under the Code, including the requirement that the leases be
respected as “true leases” under the Code, and to enable the Borrower to avoid
the payment of any Tax provided that such new or modified leases or related
agreements are on terms that, taken as a whole, are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained at such time from a Person that is not an
Affiliate, (l) the issuance and sale of Equity Interests comprising capital
stock, including options, warrants or other rights to acquire such shares of
capital stock (other than Disqualified Equity Interests), of the Borrower to the
Parent in connection with the Amended and Restated Extended Stay America, Inc.
2015 Long-Term Incentive Plan, or any successor plan approved by the
stockholders of the Parent or (m) the purchase of Equity Interests comprising
capital stock of the Parent in connection with the Amended and Restated ESH
Hospitality, Inc. 2015 Long-Term Incentive Plan, or any successor plan approved
by the stockholders of the Borrower..

Section 7.09 Burdensome Agreements.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, enter into or permit to exist any Contractual Obligation (other
than this Agreement or any other Loan Document or any Senior REIT Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower that is
not a Guarantor to make Restricted Payments to the Borrower or any Guarantor or
to make or repay intercompany loans and advances to the Borrower or any
Guarantor or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lender with respect to
the Loans and the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the ClosingFirst Amendment Effective Date and (to the extent
not otherwise permitted by this Section 7.09) are listed on Schedule 7.09 hereto
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,

 

98



--------------------------------------------------------------------------------

renewal, extension or refinancing (taken as a whole) does not expand the scope
of such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
Borrower, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the Borrower
and are not applicable to any other Restricted Subsidiary or the properties or
assets of any other Restricted Subsidiary; provided, further, that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary of the Borrower which is not a Loan
Party which is permitted by Section 7.03 but solely to the extent such
restriction relates to the property financed by or secured by such Indebtedness,
(iv) arise in connection with any Disposition permitted by Sections 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any such
negative pledge or restriction on Liens relates to the property the acquisition
of which was financed by such Indebtedness, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (viii) are
evidenced by thea Senior Notes Indenture, the New Senior Notes Indenture or any
agreement or indenture relating to a Permitted Refinancing thereof, (ix) are
customary restrictions set forth in Indebtedness incurred pursuant to Sections
7.03(b), (e), (g), (m), (q), (r), (s), (t), (u) or (w), so long as the
restrictions set forth therein are no more restrictive than the provisions set
forth herein, (x) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (xxi) are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (xixii) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xiixiii) arise in connection
with cash or other deposits permitted under Sections 7.01 or 7.02 and limited to
such cash or deposit and (xiiixiv) are customary restrictions (as reasonably
determined by the Borrower) that arise in connection with any Lien permitted by
Sections 7.01(a), (b), (e), (f), (i), (k), (l), (p), (s), (u), (w), (z), (aa)
and (ee) and relate to the property subject to such Lien.

Section 7.10 Use of Proceeds.

The Borrower shall not directly, or, to the knowledge of the Borrower,
indirectly, use the proceeds of the Loans, or request any Loan the proceeds of
which will be used, or loaned, contributed, or otherwise made to any Subsidiary,
joint venture partner or, to the knowledge of the Borrower, other Person (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law, or to fund any activities or business of
or with any Sanctioned Person or in any country or territory that, at the time
of such funding, is subject of any SanctionsSanctioned Country, to the extent
prohibited byfor a Person required to comply with applicable Sanctions or
Anti-Corruption Laws or (ii) in any other manner that would result in a
violation of any Anti-Corruption Laws or applicable Sanctions by any party to
this Agreement.

Section 7.11 [Reserved].

 

99



--------------------------------------------------------------------------------

Section 7.12 Fiscal Year.

The Borrower shall not make any change in its fiscal year; provided, however,
that the Borrower may, upon written notice to the Lender, change its fiscal year
to any other fiscal year reasonably acceptable to the Lender, in which case, the
Borrower and the Lender will make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of Indebtedness.

(a) The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment, to the Obligations pursuant to the terms of
the Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation (in
each case, a “Restricted Debt Payment”), except (i) the refinancing thereof with
the Net Proceeds of any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b), (ii)
the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the Borrower or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Intercompany Note,
(iv) prepayments permitted under or required by the Senior REIT Loan Documents
and (v) so long as no Default has occurred and is continuing or would result
therefrom, prepayments, redemptions, purchases, defeasances and other payments
in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the FFO Builder Basket at such time.

(b) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lender any term or condition of any Junior Financing
Documentation without the consent of the Lender (which consent shall not be
unreasonably withheld, conditioned or delayed).

Section 7.14 Certain Amendments.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) terminate, amend, modify or change its respective organizational documents,
if such termination, amendment, modification or change would be materially
adverse to the interests of the Lender;

(b) permit any Loan Party or its Subsidiaries to enter into, terminate, cancel,
amend, restate, supplement or otherwise modify any Material Operating Lease (in
each case, except in connection with an extension or entry into a new Material
Operating Lease in compliance with Section 6.21(b)) in a manner no less
favorable in any material respect, taken as a whole, to

 

100



--------------------------------------------------------------------------------

the Borrower and the Restricted Subsidiaries than the Material Operating Lease
being replaced, terminated, canceled, amended, restated, supplemented or
otherwise modified unless (i) consistent with those available in the market at
such time for agreements pertaining to similarly situated properties and among
similarly situated parties (as determined by the Borrower in good faith) and in
connection with which the Lender has received reasonably satisfactory
projections for the 12 month period after the date of such termination,
cancellation, restatement, supplement, entry or other modification showing, on a
pro forma basis after giving effect thereto, that the Loan Parties shall be in
pro forma compliance with the financial covenant set forth in Section 7.11 of
the Senior REIT Credit Agreement (without giving effect to the proviso thereto)
or (ii) otherwise reasonably satisfactory to the Lender (whose consent to such
terms shall not be unreasonably withheld, conditioned or delayed); provided that
nothing in this clause (b) is intended to restrict (x) mergers or consolidations
of Loan Parties permitted under Section 7.04, or (zy) any Disposition completed
in accordance with Section 7.05;

(c) permit any Property to cease to be wholly owned by a Loan Party or ground
leased by a Loan Party pursuant to a long term Ground Lease which has been
reviewed and approved by the Lender (such approval not to be unreasonably
withheld, delayed or conditioned) except in connection with a Disposition
completed in accordance with Section 7.05; or

(d) permit any Operating Lessee to terminate or to amend, modify or change any
Management Agreement in any material respect without the prior written consent
of the Lender (such consent not to be unreasonably delayed, conditioned or
withheld):; provided that nothing in this clause (d) is intended to restrict
(x) mergers or consolidations of Loan Parties permitted under Section 7.04, (y)
acquisitions of Properties or (z) any Disposition completed in accordance with
Section 7.05.

Section 7.15 Anti-Money Laundering.

The Borrower shall not, nor shall the Borrower permit any of the Restricted
Subsidiaries to, directly or indirectly:

(a) (i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Sanctioned
Person, (ii) knowingly deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to any applicable
Sanctions or laws related to money laundering or (iii) knowingly engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable Sanctions.

(b) Cause, cause or permit any of the funds of the Borrower and any Restricted
Subsidiary that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Credit Extensions would be in
violation of Law.

 

101



--------------------------------------------------------------------------------

Section 7.16 Permitted Activities of Specified Property Owning Entities.

Notwithstanding anything to the contrary in this Agreement, each Specified
Property Owning Entity shall not (a) incur, directly or indirectly, any
Indebtedness for borrowed money other than intercompany indebtedness in
accordance with Section 7.03(b) and (d); (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired, leased or licensed
by it other than as permitted under Sections 7.01(c), (d), (e), (f), (g), (h),
(i), (k), (l), (r), (s), (t), (x), (z) and (xff); (c) engage in any business or
activity or own any material assets other than the ownership, acquisition,
development, construction, repair, improvement, renovation, disposition or
leasing of the Properties and activities incidental thereto; (d) except as
otherwise permitted pursuant to Sections 7.04 or 7.05, consolidate with or merge
with or into, or convey, transfer, lease or license all or substantially all its
assets to, any Person other than with, into or to a Loan Party or any other
Specified Property Owning Entity; (e) [reserved]subject to Section 6.16, own any
Subsidiary; and (f) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of such Specified Property Owning Entity except to the
extent permitted by the Loan Documents.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof by the Lender to the
Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than $100,000,000;
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to

 

102



--------------------------------------------------------------------------------

the terms of such Swap Contracts), the effect of which default or other event is
to cause, or to permit the holder or holders of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(B) shall not
apply to Secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness.

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $25,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Lender or the satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

 

103



--------------------------------------------------------------------------------

(k) [reserved];

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Operating Leases and Management Agreements. (i) Any default, event of
default or similar event occurs under any Material Operating Lease, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency of any party thereto, (ii) any other default, event of default or
similar event occurs under any Material Operating Lease that results in the
acceleration or early termination of such Material Operating Lease, or (iii) any
event of default occurs under any Material Management Agreement, subject to
applicable notice or grace periods, as a result of non-payment, or bankruptcy or
insolvency in relation to the applicable Operating Lessee.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

(i) declare the commitment of the Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) [reserved]; and

(iv) exercise on behalf of itself all rights and remedies available to it under
the Loan Documents or applicable Law or in equity;

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of the Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Lender.

 

104



--------------------------------------------------------------------------------

Section 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under Section 8.01(f) or 8.01(g), any reference in any such clause to
any Restricted Subsidiary or Loan Party shall be deemed not to include any
Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not individually, as of
the last day of the most recent completed fiscal quarter of the Borrower, have
assets with a fair market value in excess of 2.5% of Total Assets (and, when
taken together with all other Immaterial Subsidiaries as of such date, did not
have assets with a fair market value in excess of 7.5% of Total Assets).

Section 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Lender in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Lender;

Second, [reserved];

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Lender on such date;

Sixth, [reserved]; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

ARTICLE IX

[RESERVED]

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Lender and such Loan Party and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given;

 

105



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Lender may enter into any Incremental Amendment
in accordance with Section 2.14, any Refinancing Amendment in accordance with
Section 2.15 and any Extension Amendment in accordance with Section 2.16 and
such Incremental Amendments, Refinancing Amendments and Extension Amendments
shall be effective to amend the terms of this Agreement and the other applicable
Loan Documents, in each case, without any further action or consent of any other
party to any Loan Document (other than as set forth in such Sections).

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: if to the Borrower (or any other Loan Party) or
the Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered; provided that notices and other communications to the Lender
pursuant to Article II shall not be effective until actually received by such
Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties and the Lender.

(c) Reliance Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Lender-Related Person and the Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction. All telephonic notices to the
Lender may be recorded by the Lender, and each of the parties hereto hereby
consents to such recording.

 

106



--------------------------------------------------------------------------------

Section 10.03 No Waiver; Cumulative Remedies.

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law or in equity.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including
all Attorney Costs, which shall be limited to Fried, Frank, Harris, Shriver &
Jacobson LLP and Wilkie, Farr and Gallagher LLP, one local counsel as reasonably
necessary in each relevant jurisdiction material to the interests of the Lender
and (b) from and after the Closing Date, to pay or reimburse the Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs which shall be limited to Attorney Costs of two
counsels to the Lender (and one local counsel as reasonably necessary in each
relevant jurisdiction material to the interests of the Lender )). The foregoing
costs and expenses shall include all reasonable search, filing, recording and
title insurance charges (to the extent applicable) and fees related thereto, and
other reasonable and documented out-of-pocket expenses incurred by the Lender.
The agreements in this Section 10.04 shall survive the termination of the
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 days of receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the Borrower and to the extent reasonably available,
backup documentation supporting such reimbursement request; provided that with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three Business Days of the Closing Date. If any Loan Party fails to pay when due
any costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the Lender in
its sole discretion. For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

 

107



--------------------------------------------------------------------------------

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Lender-Related Person and
the Lender, and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lender, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, document, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment or Loan or the use or proposed use of
the proceeds therefrom or (c) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners, agents,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
obligations under any Loan Document by such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees (other than any claims arising out of any act or omission of the
Borrower, the Investors or any of their respective Affiliates). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out-of-pocket expenses); it being agreed that this
sentence shall not limit the indemnification obligations of the Borrower or any
Subsidiary. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, stockholders
or creditors or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated

 

108



--------------------------------------------------------------------------------

hereunder or under any of the other Loan Documents are consummated. All amounts
due under this Section 10.05 shall be paid within 30 days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund the
amount of any payment to the extent that there is a final and non-appealable
judgment from a court of competent jurisdiction that such Indemnitee was not
entitled to indemnification rights with respect to such payment pursuant to the
express terms of this Section 10.05. The agreements in this Section 10.05 shall
survive the replacement of the Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall, to the fullest extent possible under provisions of applicable Law, be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (except as permitted by Section 7.04) and the Lender may not assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee or (ii) by way of participation in accordance with the
provisions of Section 10.07(f). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(f) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) [reserved].

(c) [reserved].

(d) [reserved].

(e) [reserved].

 

109



--------------------------------------------------------------------------------

(f) The Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of the
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) the
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower shall continue to deal
solely and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
the Lender sells such a participation shall provide that the Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
to Section 10.01 that requires the affirmative vote of the Lender. Subject to
Section 10.07(g), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were the Lender and
had acquired its interest by assignment pursuant to Section 10.07(c). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 10.09 as though it were the Lender. When it sells a
participation the Lender shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that the Lender shall not
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary in connection with an audit or other proceeding to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Department of the Treasury regulations.
The entries in the Participant Register shall be conclusive and the Lender shall
treat each person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) The Lender may, without the consent of the Borrower, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over the Lender; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

(i) [reserved].

 

110



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower, the Lender may in accordance with applicable Law create
a security interest in all or any portion of the Loans owing to it and the Note,
if any, held by it.

(k) [reserved].

(l) [reserved].

(m) The Lender may, so long as no Default or Event of Default has occurred and
is continuing t, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to the Borrower through,
notwithstanding Section 2.12 or any other provision in this Agreement, open
market purchase on a non-pro rata basis; provided that in connection with such
assignments, (A) the principal amount of such Loans, along with all accrued and
unpaid interest thereon, so assigned or transferred to the Borrower shall be
deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer and (B) the aggregate outstanding principal
amount of Loans shall reflect such cancellation and extinguishing of the Loans
then held by the Borrower.

Section 10.08 Confidentiality.

The Lender agrees to maintain the confidentiality of the Information and not to
disclose such information, except that Information may be disclosed (a) to its
Affiliates and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating the Lender or its Affiliates); provided that the Lender agrees that
it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(c) [reserved]; (d) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process; provided that the Lender agrees that
it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(e) to any other party to this Agreement; (f) subject to an agreement containing
provisions at least as restrictive as those set forth in this Section 10.08 (or
as may otherwise be reasonably acceptable to the Borrower), to any pledgee
referred to in Section 10.07, counterparty to a Swap Contract, Eligible Assignee
of or Participant in, or any prospective Eligible Assignee of or Participant in
any of its rights or obligations under this Agreement (provided that the
disclosure of any such Information to any Eligible Assignees or Participants
shall be made subject to the acknowledgement and acceptance by such Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower,) in accordance with the
standard processes of the Lender or customary market standards for dissemination
of such type of Information); (g) with the written consent of the Borrower;
(h) to the extent such Information

 

111



--------------------------------------------------------------------------------

becomes publicly available other than as a result of a breach of this
Section 10.08 or becomes available to the Lender or any of its Affiliates on a
nonconfidential basis from a source other than a Loan Party or any Investor or
their respective Affiliates (so long as such source is not known to the Lender,
or any of its Affiliates to be bound by confidentiality obligations to any Loan
Party); (i) to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating the Lender; (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from the Lender) or to the CUSIP
Service Bureau or any similar organization; (k) in connection with the exercise
of any remedies hereunder, under any other Loan Document or the enforcement of
its rights hereunder or thereunder or (l) to the extent such Information is
independently developed by the Lender, or any of its Affiliates. In addition,
the Lender may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Lender in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to the Borrower or any of its Subsidiaries or its business, other than any such
information that is publicly available to the Lender prior to disclosure by any
Loan Party other than as a result of a breach of this Section 10.08; provided
that all information received after the Closing Date from the Borrower or any of
its Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lender provided by Law, upon the
occurrence and during the continuance of any Event of Default, the Lender and
its Affiliates is authorized at any time and from time to time, without prior
notice to the Borrower, any such notice being waived by the Borrower (on their
own behalf and on behalf of each Loan Party and each of its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, the Lender and its
Affiliates to or for the credit or the account of the respective Loan Parties
and their Subsidiaries against any and all Obligations owing to the Lender and
its Affiliates hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender or its Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. The rights of the
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Lender may have. No amounts set off
from any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

 

112



--------------------------------------------------------------------------------

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, the Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Lender may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Lender in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

113



--------------------------------------------------------------------------------

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE SITTING IN THE CITY OF NEW YORK
(BOROUGH OF MANHATTAN), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY AND THE LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT
COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH
LOAN PARTY AND THE LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER
ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTWITHSTANDING ANYTHING HEREIN
OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED

 

114



--------------------------------------------------------------------------------

THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties party hereto and the Lender, and thereafter this Agreement shall be
binding upon and inure to the benefit of the Loan Parties, the Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender except as permitted by Section 7.04.

Section 10.18 USA PATRIOT Act.

The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies each Loan Party, which information includes the name, address
and tax identification number of such Loan Party and other information regarding
such Loan Party that will allow the Lender to identify such Loan Party in
accordance with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lender.

Section 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Lender, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (ii) in connection with the process leading to such
transaction, the Lender is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) the
Lender has not assumed and will not assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Lender has advised or is currently advising the
Borrower or any of its Affiliates on other matters) and the Lender has no
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and

 

115



--------------------------------------------------------------------------------

in the other Loan Documents, (iv) the Lender and its Affiliates may be engaged
in a broad range of transactions that involve interests that differ from, and
may conflict with, those of the Borrower and its Affiliates, the Lender has no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Lender has not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

Each Loan Party acknowledges and agrees that the Lender and any Affiliate
thereof may lend money to, invest in, and generally engage in any kind of
business with, any of the Borrower, Parent, any Investor, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if the Lender or Affiliate thereof were not a Lender or
an Affiliate thereof (or an agent or any other person with any similar role
under the Facilities) and without any duty to account therefor to Parent, the
Borrower, any Investor or any Affiliate of the foregoing. The Lender and any
Affiliate thereof may accept fees and other consideration from Parent, the
Borrower, any Investor or any Affiliate thereof for services in connection with
this Agreement, the Facilities or otherwise without having to account for the
same to any Parent, the Borrower, any Investor or any Affiliate of the
foregoing. The Lender may have directly or indirectly acquired certain equity
interests (including warrants) in Parent, the Borrower, an Investor or an
Affiliate thereof or may have directly or indirectly extended credit on a
subordinated basis to Parent, the Borrower, an Investor or an Affiliate thereof.
Each party hereto, on its behalf and on behalf of its Affiliates, acknowledges
and waives the potential conflict of interest resulting from any the Lender or
an Affiliate thereof holding disproportionate interests in the extensions of
credit under the Facilities or otherwise acting as arranger or agent thereunder
and the Lender or any Affiliate thereof directly or indirectly holding equity
interests in or subordinated debt issued by Parent, the Borrower, an Investor or
an Affiliate thereof.

Section 10.20 [Reserved]

Section 10.21 [Reserved].

Section 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Lender could purchase the specified currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligations of the Borrower in respect of any sum due to the Lender
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Lender of any sum adjudged to be so due in such other
currency the Lender may in accordance with normal banking procedures purchase
the specified currency with such other currency; if the amount of the specified
currency so purchased is less than the sum originally due to the Lender in the
specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to the Lender in
the specified currency, the Lender agrees to remit such excess to the Borrower.

 

116



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

Section 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to the Lender and
its successors and assigns, the prompt payment in full when due (whether at
stated maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lender to, and the Notes held by the Lender of, the Borrower, and all
other Obligations from time to time owing to the Lender by any Loan Party under
any Loan Document strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of any of the
Guaranteed Obligations, and, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

117



--------------------------------------------------------------------------------

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations shall be released or exchanged in whole or in
part or otherwise dealt with;

(iv) [reserved]; or

(v) the release of any other Guarantor pursuant to Section 11.10 or otherwise.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that the Lender exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, any of the Guaranteed Obligations. The
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by the Lender upon
this Guaranty or acceptance of this Guaranty, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this Guaranty, and all dealings between the
Borrower and the Lender shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Guaranty. This Guaranty shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Lender, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Lender or any other person at any time of any right or
remedy against the Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
guarantee therefor or right of offset with respect thereto. This Guaranty shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lender, and its successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

 

118



--------------------------------------------------------------------------------

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the termination of the Commitments and
the payment in full in cash in immediately available funds of all Obligations
(other than contingent indemnification obligations not yet accrued and payable),
it shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 11.01, whether by subrogation or otherwise, against the Borrower or any
other Guarantor of any of the Guaranteed Obligations any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lender, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
the Lender, at its sole option, in the event of a dispute by such Guarantor in
the payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state, corporate limited partnership
or limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. For purposes of the foregoing, all Guarantees of
such Guarantor other than the Guaranty shall be deemed to be enforceable and
payable after the Guaranty.

 

119



--------------------------------------------------------------------------------

Section 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that the Lender shall not have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.

Section 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any such
Subsidiary Guarantor described in the foregoing clause (i) or (ii), a “Released
Guarantor”), such Released Guarantor shall, upon the consummation of such sale
or transfer or upon becoming an Excluded Subsidiary, be automatically released
from its obligations under this Agreement (including under Section 10.05
hereof).

Upon the Discharge of Obligations, this Agreement, the other Loan Documents and
the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such Discharge of
Obligations pursuant to the terms of this Agreement or the other Loan Documents.
Any execution and delivery of any document pursuant to the preceding sentence of
this Section 11.10 shall be without recourse to or warranty by the Lender.

Section 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment (based on an equitable apportionment of such
payment among all Guarantors based on the relative value of their assets and any
other equitable considerations deemed appropriate by a court of competent
jurisdiction). Each Subsidiary Guarantor’s right of contribution shall be
subject to the terms and conditions of Section 11.04. The provisions of this
Section 11.11 shall in no respect limit the obligations and liabilities of any
Subsidiary Guarantor to the Lender, and each Subsidiary Guarantor shall remain
liable to the Lender for the full amount guaranteed by such Subsidiary Guarantor
hereunder.

[Signature Pages Follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:     ESH HOSPITALITY, INC.     By:                               
                               

 

          Name: Jonathan S. Halkyard       Title: Chief Financial Officer
SUBSIDIARY GUARANTORS:      

CP ESH INVESTORS, LLC

EXTENDED STAY LLC

ESH H PORTFOLIO LLC

ESH SPARTANBURG GROUND LESSEE LLC

ESH ACQUISITIONS HOLDINGS LLC

ESH ACQUISITIONS LLC

ESH CANADA MEZZANINE C LLC

ESH CANADA MEZZANINE B LLC

ESH CANADA MEZZANINE A LLC

ESH MEZZANINE C LLC

ESH MEZZANINE B LLC

ESH MEZZANINE A LLC

ESA P PORTFOLIO MD BENEFICIARY L.L.C.

ESA CANADA BENEFICIARY L.L:C.

ESA CANADA ADMINISTRATOR L.L.C.

ESA P PORTFOLIO MD BORROWER L.L.C.

ESA CANADA PROPERTIES BORROWER L.L.C.

          By:                               
                                                        

 

          Name: Jonathan S. Halkyard       Title: Vice President LENDER:    
EXTENDED STAY AMERICA, INC.     By:                               
                                                        

 

      Name: Jonathan S. Halkyard           Title: Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX II

Schedules to Amended Credit Agreement

Attached hereto.



--------------------------------------------------------------------------------

Schedule 1.01D

Excluded Subsidiaries

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 1.01F

Unrestricted Subsidiaries

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 5.05

Certain Liabilities

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 5.12

Subsidiaries and Equity Interests

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.02(f) Existing Investments

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.03(b)

Existing Indebtedness

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.08

Transactions with Affiliates

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]



--------------------------------------------------------------------------------

Schedule 7.09

Certain Contractual Obligations

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]